Exhibit 10.1

 

EXECUTION VERSION

 

PLAN SUPPORT AGREEMENT

 

This PLAN SUPPORT AGREEMENT (as amended, supplemented or otherwise modified from
time to time in accordance with the terms hereof, this “Agreement”), dated as of
April 30, 2016, is entered into by and among the following parties:

 

(i)                  Midstates Petroleum Company, Inc. and Midstates Petroleum
Company LLC (collectively, the “Company”);

 

(ii)               (a) the First Lien Agent (as defined below) and (b) the
undersigned holders of First Lien Claims (as defined below) solely in their
capacity as holders of First Lien Claims (collectively, with their respective
successors and permitted assigns and any subsequent holder of First Lien Claims
that becomes party hereto in accordance with the terms hereof, the “Consenting
First Lien Lenders”);

 

(iii)                 the undersigned beneficial holders, or investment advisors
or managers for the account of beneficial holders, of Second Lien Notes Claims
(as defined below) (together with any beneficial holders, or investment advisors
or managers for the account of beneficial holders, of Second Lien Notes that
subsequently become party hereto in accordance with the terms hereof after the
Plan Support Effective Date, the “Consenting Second Lien Noteholders”) that are
members of the ad hoc committee of holders of the Second Lien Notes Claims that
is represented by, inter alia, Davis Polk & Wardwell LLP and Houlihan Lokey
Capital, Inc. (the “Consenting Second Lien Ad Hoc Committee”);

 

(iv)                the undersigned beneficial holders, or investment advisors
or managers for the account of beneficial holders, of both Second Lien Notes
Claims and Third Lien Notes Claims (as defined below) (together with any
beneficial holders, or investment advisors or managers for the account of
beneficial holders, of Second Lien Notes and Third Lien Notes that subsequently
become party hereto in accordance with the terms hereof after the Plan Support
Effective Date, the “Consenting Cross-Over Noteholders”) that are members of the
ad hoc committee of holders of both Second Lien Notes Claims and Third Lien
Notes Claims that is represented by inter alia, Milbank, Tweed, Hadley & McCloy
LLP and Centerview Partners LLC (the “Consenting Cross-Over Ad Hoc Committee”).

 

The Company, the First Lien Agent, each Consenting First Lien Lender, each
Consenting Noteholder (as defined below), and any subsequent person or entity
that becomes a party hereto in accordance with the terms hereof are referred to
herein as the “Parties” and individually as a “Party.” The Parties other than
the Company are collectively referred to herein as the “Consenting Parties.”
Capitalized terms used and not defined herein shall have the meanings ascribed
to such terms in the term sheet attached hereto as Exhibit A (the “Term Sheet”).
Each Consenting Party intends to be and is bound under this Agreement with
respect to any and all claims against, or interests in, the Company held by such
Consenting Party.

 

WHEREAS, the Parties and their respective professionals have negotiated a
restructuring of the Company (the “Restructuring” and the transactions
contemplated therein, the “Restructuring Transactions”) that will be implemented
and consummated pursuant to a chapter 11 plan of reorganization (as may be
modified in accordance with Section 10 hereof), the

 

--------------------------------------------------------------------------------


 

terms of which shall be consistent in all respects with those set forth in this
Agreement, the Term Sheet, the RBL Term Sheet (defined below) and the Definitive
Documents (as defined below), (hereinafter, the “Plan”) in cases commenced under
chapter 11 (the “Chapter 11 Cases”) of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”);

 

WHEREAS, as of the date hereof, the Consenting First Lien Lenders hold, in the
aggregate, approximately 80% of the aggregate outstanding principal amount of
the secured revolving first lien credit facility (the “RBL Facility”) pursuant
to the terms of that certain Second Amended and Restated Credit Agreement, dated
as of June 8, 2012, by and among the Company, the banks and other financial
institutions named therein as lenders (the “First Lien Lenders”), Sun Trust
Bank, N.A., as administrative agent (the “First Lien Agent”), swing line lender,
issuing lender, and lender, and the other mandated lead arranger, bookrunner
parties, syndication agent, and co-documentation agents thereto (as amended,
modified, or otherwise supplemented from time to time prior to the date hereof,
the “First Lien Credit Agreement,” and the claims and other obligations arising
thereunder, the “First Lien Claims”);

 

WHEREAS, as of the date hereof, the Consenting Second Lien Noteholders hold, in
the aggregate, approximately 46% of the aggregate outstanding principal amount
of the 10.0% second lien senior secured notes due 2020 (the “Second Lien Notes”)
issued under that certain indenture dated as of May 21, 2015, by and among the
Company, as issuer, and Wilmington Trust, N.A., as trustee and collateral agent
(the “Second Lien Notes Trustee”) (as amended, modified, or otherwise
supplemented from time to time prior to the date hereof, the “Second Lien
Indenture,” and such claims and other obligations arising thereunder, the
“Second Lien Notes Claims”);

 

WHEREAS, as of the date hereof, the Consenting Cross-Over Noteholders hold, in
the aggregate, (i) approximately 28% of the aggregate outstanding Second Lien
Notes; and (ii) approximately 77% of the aggregate outstanding principal amount
of the 12.0% third lien senior secured notes due 2020 (the “Third Lien Notes”)
issued under that certain indenture dated as of May 21, 2015, by and among the
Company, as issuer, and Wilmington Trust, N.A., as trustee and collateral agent
(the “Third Lien Notes Trustee”) (as amended modified, or otherwise supplemented
from time to time prior to the date hereof, the “Third Lien Indenture,” and such
claims and other obligations arising thereunder, the “Third Lien Notes Claims”);

 

WHEREAS, each of the First Lien Lenders, the holders of the Second Lien Notes
Claims, and the holders of the Third Lien Notes Claims have security interests
in and to substantially of the Company’s assets, including without limitation
substantially all of the oil and gas assets, cash and cash equivalents, and
other property of the Company, and the rights of these secured parties are set
forth in that certain Intercreditor Agreement, dated as of May 21, 2015,
executed by and among these secured parties and the Company (as amended,
restated or otherwise modified from time to time, the “Intercreditor Agreement”)
which remains in full force and effect;

 

WHEREAS, prior to the commencement of the Chapter 11 Cases, the Company, the
Consenting First Lien Lenders, the First Lien Agent, the Consenting Second Lien
Noteholders, and the Consenting Cross-Over Noteholders engaged in arm’s length,
good faith negotiations

 

2

--------------------------------------------------------------------------------


 

culminating in the Parties’ agreement on a settlement (the “Settlement”), as
more particularly detailed and described in the Term Sheet and the RBL Term
Sheet (as defined below), that will be implemented through the Plan and this
Agreement and consensually resolves the Parties’ disputes as further detailed in
the Term Sheet, the RBL Term Sheet and the Plan, related to, among other things,
the Company, the RBL Facility, the Second Lien Notes, the Third Lien Notes, the
GUC Claims (as defined below), and any actions, inactions, or transactions
occurring before the date on which the Company commences the Chapter 11 Cases
(the “Petition Date”), which date shall be no later than one calendar day after
the Plan Support Effective Date (the “Outside Petition Date”); and

 

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of those matters contained within the Plan as well as
those set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound hereunder, do agree as follows:

 

1.                                 Certain Definitions.

 

As used in this Agreement, the following terms have the following meanings:

 

(a)                            “Consenting Noteholders” means, collectively, the
Consenting Second Lien Noteholders and the Consenting Cross-Over Noteholders.

 

(b)                            “Consenting Second Lien Notes Claims” means any
and all Second Lien Notes Claims held by any Consenting Party solely in its
capacity as a holder of a Second Lien Notes Claim.

 

(c)                             “Consenting Third Lien Notes Claims” means any
and all Third Lien Notes Claims held by any Consenting Party solely in its
capacity as a holder of a Third Lien Notes Claim.

 

(d)                            “Effective Date” means the effective date of the
Plan.

 

(e)                             “GUC Claims” means any and all unsecured claims
against the Company including, but not limited to, claims arising under the
Unsecured Notes and any deficiency claims.

 

(f)                              “Prepetition Secured Parties” means the holders
of First Lien Claims, Second Lien Notes Claims, and Third Lien Notes Claims.

 

(g)                             “Plan Support Effective Date” means the date on
which counterpart signature pages to this Agreement shall have been executed and
delivered by the Company, the Consenting First Lien Lenders, and the Consenting
Noteholders.

 

3

--------------------------------------------------------------------------------


 

(h)                            “Plan Support Period” means the period commencing
on the Plan Support Effective Date and ending on the earlier of the (i) date on
which this Agreement is terminated in accordance with Section 6 hereof and
(ii) the Effective Date.

 

(i)                                “Requisite Creditors” means the Requisite
First Lien Lenders, Requisite Second Lien Noteholders, and the Requisite
Cross-Over Noteholders.

 

(j)                               “Requisite Cross-Over Noteholders” means, as
of the relevant date, Consenting Cross-Over Noteholders that are members of the
Consenting Cross-Over Ad Hoc Committee that collectively hold at least a
majority of the aggregate outstanding principal amount of the Third Lien Notes
Claims held by all of the Consenting Cross-Over Noteholders that are members of
the Consenting Cross-Over Ad Hoc Committee as of such date.

 

(k)                            “Requisite First Lien Lenders” means, as of the
relevant date, Consenting First Lien Lenders that collectively hold at least a
majority of the aggregate outstanding principal amount of the First Lien Claims.

 

(l)                                “Requisite Second Lien Noteholders” means, as
of the relevant date, Consenting Second Lien Noteholders that are members of the
Consenting Second Lien Ad Hoc Committee that collectively hold at least a
majority of the aggregate outstanding principal amount of the Second Lien Notes
Claims held by all of the Consenting Second Lien Noteholders that are members of
the Consenting Second Lien Ad Hoc Committee as of such date.

 

(m)                        “Unsecured Notes” means the 10.75% senior unsecured
notes due 2020, and the 9.25% senior unsecured notes due 2021 issued under the
Unsecured Notes Indentures.

 

(n)                            “Unsecured Notes Indentures” means (i) that
certain Indenture, dated as of October 1, 2012, among the Company, as issuers,
and Wells Fargo Bank, N.A., as indenture trustee (as amended, restated,
supplemented, or otherwise modified from time to time), and (ii) that certain
Indenture, dated as of May 31, 2013, among the Company, as issuers, and Wells
Fargo Bank, N.A., as indenture trustee (as amended, restated supplemented or
otherwise modified from time to time).

 

2.                                 Definitive Documents.

 

(a)                                 The definitive documents (the “Definitive
Documents”) with respect to the Restructuring shall include all documents
(including any related orders, agreements, instruments, schedules or exhibits)
that are contemplated by the Plan and that are otherwise necessary or desirable
to implement, effectuate, or otherwise relate to the Restructuring, including,
without limitation: (i) the Plan; (ii) the documents to be filed in the
supplement to the Plan; (iii) the disclosure statement for the Plan that is
prepared and distributed in accordance with sections 1125, 1126(b), and 1145 of
the Bankruptcy Code (the “Disclosure Statement”); (iv) the motion seeking
approval of the Disclosure Statement (the “Disclosure Statement Motion”) and the
order approving the Disclosure Statement (the “Disclosure Statement Order”);
(v) the order confirming the Plan (the “Confirmation Order”); (vi) any
documentation relating to the use of cash collateral including a motion seeking
authority to use cash collateral, an interim order (the “Interim Cash Collateral
Order”), and a final order (the “Final Cash Collateral Order,” and together with
the Interim Cash Collateral Order, the “Cash Collateral Orders”)

 

4

--------------------------------------------------------------------------------


 

approving the same; (vii) the credit agreement with respect to the New Credit
Facility having the terms and conditions as set forth in the term sheet attached
hereto as Exhibit B (the “RBL Term Sheet”), and any agreements, documents or
instruments related thereto (the “New Credit Facility Loan Agreements”); and
(viii) any organizational documents, shareholder and member related agreements,
or other governance documents for the reorganized Company. Each of the
Definitive Documents shall (1) contain terms and conditions consistent in all
material respects with this Agreement, the Term Sheet, and the RBL Term Sheet,
and (2) shall otherwise be reasonably satisfactory in all respects to the
Company, the Requisite First Lien Lenders, the Requisite Second Lien Noteholders
and the Requisite Cross-Over Noteholders (solely with respect to any provision
directly impacting the 2nd/3rd Lien Plan Settlement (as defined in the Term
Sheet)), including with respect to any modifications, amendments, or supplements
to such Definitive Documents at any time during the Plan Support Period;
provided, however, that solely with respect to the Definitive Documents
referenced in clauses (vi) and (vii) hereof, only the Requisite First Lien
Lenders and Requisite Second Lien Noteholders shall have such consent rights,
and the Cash Collateral Orders and the New Credit Facility Loan Agreements
referenced in clauses (vi) and (vii), respectively, must be acceptable in all
respects to the Requisite First Lien Lenders; provided further, however, that
solely with respect to the Definitive Documents referenced in clause
(viii) hereof, only the Requisite Second Lien Noteholders shall have such
consent rights. Notwithstanding anything herein to the contrary, the Consenting
Cross-Over Ad Hoc Committee shall have the right to receive all Definitive
Documents contemporaneously with the Company, the First Lien Agent, and the
Consenting Second Lien Ad Hoc Committee, as applicable.

 

(b)                                 Each of the exhibits attached hereto (such
as the Term Sheet and the RBL Term Sheet) and any schedules to such exhibits
(collectively, the “Exhibits and Schedules”) is expressly incorporated herein
and made a part of this Agreement, and all references to this Agreement shall
include the Exhibits and Schedules. In the event of any inconsistency between
this Agreement (without reference to the Exhibits and Schedules) and the
Exhibits and Schedules, this Agreement (without reference to the Exhibits and
Schedules) shall govern.

 

3.                                      Agreements of the Consenting Parties.

 

(a)                                 During the Plan Support Period, subject to
the terms and conditions hereof, each Consenting Party other than the Consenting
First Lien Lenders, in its capacity as a holder of Second Lien Notes Claims,
Third Lien Notes Claims, and/or GUC Claims (as applicable), or each Consenting
First Lien Lender, solely in its capacity as holders of First Lien Claims now or
hereafter acquired, agrees, solely with respect to itself, that:

 

(i)                                it will use its commercially reasonable
efforts to support the Settlement, the Restructuring and the transactions
contemplated by the Term Sheet, as applicable, and to act in good faith and take
all commercially reasonable actions necessary to consummate the Restructuring
and the transactions contemplated by the Term Sheet and the Plan in a manner
consistent with this Agreement, including the timelines set forth herein;

 

(ii)                             it shall not (A) direct any administrative
agent, collateral agent, or indenture trustee (as applicable) to take any action
inconsistent with such Consenting Party’s obligations under this Agreement, and,
if any applicable administrative agent, collateral agent, or

 

5

--------------------------------------------------------------------------------


 

indenture trustee takes any action inconsistent with such Consenting Party’s
obligations under this Agreement, such Consenting Party shall use its
commercially reasonable efforts to request that such administrative agent,
collateral agent, or indenture trustee (as applicable) cease and refrain from
taking any such action, or (B) directly or indirectly encourage any other person
or entity to directly or indirectly, (x) object to, delay, impede, or take any
other action or any inaction to interfere with the acceptance, approval,
implementation, consummation, or amendment of the Plan (whether before or after
confirmation, provided that such amendment is consistent with the Term Sheet,
the RBL Term Sheet and this Agreement), including the Settlement contained
therein; (y) propose, file, support, vote for, or take any other action in
furtherance of any restructuring, workout, plan of arrangement, or plan of
reorganization for the Company that is inconsistent with this Agreement, the RBL
Term Sheet or the Term Sheet; or (z) exercise any right or remedy for the
enforcement, collection, or recovery of any claim against the Company except in
a manner consistent with this Agreement, the Cash Collateral Orders, and the
Plan, as applicable;

 

(iii)                               subject to the receipt of the Disclosure
Statement pursuant to the Disclosure Statement Order, it shall (A) timely vote
or cause to be voted any First Lien Claims, Second Lien Notes Claims, Third Lien
Notes Claims, and/or GUC Claims (as applicable) it holds that are subject to
this Agreement to accept the Plan (to the extent permitted to vote) by timely
delivering its duly executed and completed ballot or ballots, as applicable,
accepting the Plan on a timely basis following commencement of the solicitation
of acceptances of the Plan in accordance with sections 1125(g) and 1126 of the
Bankruptcy Code, (B) not change or withdraw such vote or the elections described
below (or cause or direct such vote or elections to be changed or withdrawn);
provided, however, that such vote or elections shall be immediately revoked (and
deemed void ab initio) by all Consenting Parties upon the expiration of the Plan
Support Period or the termination of this Agreement, and (C) to the extent it is
permitted to elect whether to opt out of the releases set forth in the Plan, not
elect to opt out of the releases set forth in the Plan by timely delivering its
duly executed and completed ballot or ballots indicating such election; and

 

(iv)                              use commercially reasonable efforts to support
and take all commercially reasonable actions necessary to facilitate the
approval of the Disclosure Statement, solicitation of votes on the Plan, and
confirmation and consummation of the Plan (it being understood that the
Consenting Parties shall not be required to incur any out of pocket cost or
expense, or any liability in connection therewith).

 

(b)                                 Transfers. During the Plan Support Period,
subject to the terms and conditions hereof, each Consenting Party agrees, solely
with respect to itself, that it shall not sell, use, pledge, assign, convey,
grant, transfer, permit the participation in, or otherwise dispose of, in whole
or in part (each, a “Transfer”) any ownership (including any beneficial
ownership)(1) in the First Lien Claims, the Second Lien Notes Claims, the Third
Lien Notes Claims, or GUC Claims that it holds in the capacity in which it
executed this Agreement (collectively with the First Lien Claims, the Second
Lien Notes Claims, and the Third Lien Notes Claims, for purposes of this

 

--------------------------------------------------------------------------------

(1)              As used herein, the term “beneficial ownership” means the
direct or indirect economic ownership of, and/or the power, whether by contract
or otherwise, to direct the exercise of the voting rights and the disposition
of, all or any portion of the Consenting Party Claims or the right to acquire
any such Consenting Party Claims.

 

6

--------------------------------------------------------------------------------


 

Section 3, the “Consenting Party Claims”), as applicable, or any option thereon
or any right or interest therein (including, but not limited to, accomplishing
the same, by granting any proxies or depositing any interests in the Consenting
Party Claims into a voting trust or by entering into a voting agreement with
respect to the Consenting Party Claims), unless (i) the intended transferee is a
Consenting Party or (ii) if the intended transferee is not a Consenting Party,
such intended transferee executes and delivers to counsel to the Company on the
terms set forth below an executed transfer agreement in the form attached hereto
as Exhibit C (a “Transfer Agreement”) before such Transfer is effective (it
being understood and agreed by the Parties that any such Transfer shall not be
effective as against the Company until notification of such Transfer and a copy
of the executed, unaltered, and unredacted Transfer Agreement is received by
counsel to the Company, in each case, on the terms set forth herein) (such
transfer, a “Permitted Transfer” and such party to such Permitted Transfer, a
“Permitted Transferee”).

 

(i)                                     Notwithstanding anything to the contrary
herein, (A) the foregoing provisions shall not preclude any Consenting Party
from settling or delivering any Consenting Party Claims to settle any confirmed
transaction pending as of the date of such Consenting Party’s entry into this
Agreement (subject to compliance with applicable securities laws and it being
understood that such Consenting Party Claims so acquired and held (i.e., not as
a part of a short transaction) shall be subject to the terms of this Agreement),
(B) a Qualified Marketmaker(2) that acquires any Consenting Party Claims with
the purpose and intent of acting as a Qualified Marketmaker for such Consenting
Party Claims, shall not be required to execute and deliver to counsel a Transfer
Agreement or otherwise agree to be bound by the terms and conditions set forth
in this Agreement if the transfer otherwise is a Permitted Transfer; provided,
however, that if any of the conditions in this clause (B) is not satisfied, the
Qualified Marketmaker will be required to execute and deliver a Transfer
Agreement, and (C) to the extent any Party is acting solely in its capacity as a
Qualified Marketmaker, it may Transfer any ownership interests in the Consenting
Party Claims (as applicable) that it acquires from a holder of the Consenting
Party Claims that is not a Consenting Party to a transferee that is not a
Consenting Party at the time of such Transfer without the requirement that the
transferee be or become a signatory to this Agreement or execute a Transfer
Agreement; provided, however, that in the event such Party fails to act solely
in its capacity as a Qualified Marketmaker in compliance with this clause (C),
any transferee that is not a Consenting Party must execute and deliver a
Transfer Agreement.

 

(ii)                                  This Agreement shall in no way be
construed to preclude any Consenting Party from acquiring additional Consenting
Party Claims; provided, however, that (A) (1) any Consenting Party that is a
member of the Consenting Cross-Over Ad Hoc Committee that acquires additional
Consenting Party Claims during the Plan Support Period shall reasonably promptly
notify the Company and (2) any other Consenting Party that acquires additional
Consenting Party Claims during the Plan Support period shall promptly notify the
Company and counsel to the First Lien Agent (with respect to transfers of First
Lien Claims) or counsel to the

 

--------------------------------------------------------------------------------

(2)              As used herein, the term “Qualified Marketmaker” means an
entity that (a) holds itself out to the public or the applicable private markets
as standing ready in the ordinary course of business to purchase from customers
and sell to customers claims against the Company (or enter with customers into
long and short positions in claims against the Company), in its capacity as a
dealer or market maker in claims against the Company and (b) is, in fact,
regularly in the business of making a market in claims against issuers or
borrowers (including debt securities or other debt).

 

7

--------------------------------------------------------------------------------


 

Consenting Second Lien Ad Hoc Committee (with respect to transfers of Second
Lien Notes Claims held by members of the Consenting Second Lien Ad Hoc
Committee) of such acquisition, including the amount of such acquisition, and
(B) such acquired Consenting Party Claims shall automatically and immediately
upon acquisition by a Consenting Party be deemed subject to the terms of this
Agreement (regardless of when or whether notice of such acquisition is given to
the Company), in the case of each of clauses (A) and (B), other than with
respect to any Consenting Party Claims acquired by such Consenting Party in its
capacity as a Qualified Marketmaker, in accordance with Section 3(b)(i).

 

(iii)                               This Section 3 shall not impose any
obligation on the Company to issue any “cleansing letter” or otherwise publicly
disclose information for the purpose of enabling a Consenting Party to Transfer
any Consenting Party Claims. Notwithstanding anything to the contrary herein, to
the extent the Company and another Party have entered into a separate agreement
with respect to the issuance of a “cleansing letter” or other public disclosure
of information (each such executed agreement, a “Confidentiality Agreement”),
the terms of such Confidentiality Agreement shall continue to apply and remain
in full force and effect according to its terms.

 

(iv)                              Any Transfer made in violation of this
Section 3(b) shall be void ab initio.

 

4.                                      Additional Agreements of the Consenting
Noteholders.

 

(a)                                 In exchange for consideration that is
contemplated to be provided under the proposed Settlement, each Consenting
Second Lien Noteholder, in its capacity as a holder of Second Lien Notes Claims,
agrees that:

 

(i)                                     during the Plan Support Period, each
Third Lien Noteholder shall be deemed released and discharged by each of the
holders of Consenting Second Lien Notes Claims, to the fullest extent permitted
under applicable law, from any and all causes of action and any other claims,
debts, obligations, rights, suits, damages, actions, derivative claims,
remedies, and liabilities whatsoever existing as of the Plan Support Effective
Date (the “Third Lien Released Claims”), whether known or unknown, foreseen or
unforeseen, latent, patent, non-existent at the present time and which may arise
in the future or are unanticipated at this time, in law, at equity, or
otherwise, whether for tort, contract, or otherwise, including without
limitation claims arising out of violations of federal or state securities laws,
fraud, misrepresentation (whether intended or negligent), breach of duty, any
laws or statutes similar to the foregoing, or otherwise, based in whole or in
part upon any act or omission, transaction, or other occurrence or circumstances
existing or taking place prior to the Plan Support Effective Date arising from
or related in any way to the Company, the RBL Facility, the Second Lien Notes,
the Third Lien Notes, the GUC Claims, the Intercreditor Agreement, the purchase,
sale, marketing of, or rescission of the purchase or sale of any security of the
Company, the subject matter of, or the transactions or events giving rise to,
any claim or equity interest that is treated under the RBL Facility, the Second
Lien Notes, the Third Lien Notes, or the GUC Claims, and the negotiation,
formulation, or preparation of the Term Sheet, the Plan, this Agreement, or
related agreements, instruments, or other documents delivered in connection
therewith, including those that any holder of a claim against or interest in any
holder of Second Lien Notes Claims or

 

8

--------------------------------------------------------------------------------


 

any other entity could have been legally entitled to assert derivatively or on
behalf of any other entity;

 

(ii)                                  during the Plan Support Period, it shall
not directly or indirectly, or encourage any other entity to directly or
indirectly, (A) object to, delay, impede, or take any other action or any
inaction to interfere with the acceptance, approval, implementation,
consummation, or amendment of the Plan (whether before or after confirmation,
provided that such amendment is consistent with this Agreement), including the
Settlement contained therein, the valuations contemplated by the Term Sheet, and
the treatment provided under the Plan for holders of Second Lien Notes Claims
and GUC Claims in the event any or all of the Settlement (as defined in the Term
Sheet) is not approved, (B) propose, file, support, vote for, or take any other
action in furtherance of any restructuring, workout, plan of arrangement, or
plan of reorganization for the Company other than the Plan, (C) exercise any
right or remedy for the enforcement, collection, or recovery of any claim
against the Company other than as permitted by the Plan or (D) it shall not
directly or indirectly, or encourage any other person or entity to directly or
indirectly, pursue, litigate, threaten to litigate, or otherwise raise in any
proceeding any Third Lien Released Claim; and

 

(iii)                               during the Plan Support Period, it shall not
direct the Second Lien Notes Trustee to take any action inconsistent with such
Consenting Second Lien Noteholder’s agreements and obligations under this
Agreement, and if the Second Lien Notes Trustee takes any action inconsistent
with such agreements and obligations, such Consenting Second Lien Noteholder
shall reasonably promptly request the Second Lien Notes Trustee to cease and
refrain from taking any such action.

 

(b)                                 In exchange for consideration that is
contemplated to be provided under the proposed Settlement, each Consenting
Cross-Over Noteholder, in its capacity as a holder of Third Lien Notes Claims,
agrees that:

 

(i)                                     during the Plan Support Period, each
Second Lien Noteholder shall be deemed released and discharged by each of the
holders of Consenting Third Lien Notes Claims to the fullest extent permitted
under applicable law, from any and all causes of action and any other claims,
debts, obligations, rights, suits, damages, actions, derivative claims,
remedies, and liabilities whatsoever existing as of the Plan Support Effective
Date (the “Second Lien Released Claims”), whether known or unknown, foreseen or
unforeseen, latent, patent, non-existent at the present time and which may arise
in the future or are unanticipated at this time, in law, at equity, or
otherwise, whether for tort, contract, or otherwise, including without
limitation claims arising out of violations of federal or state securities laws,
fraud, misrepresentation (whether intended or negligent), breach of duty, any
laws or statutes similar to the foregoing, or otherwise, based in whole or in
part upon any act or omission, transaction, or other occurrence or circumstances
existing or taking place prior to the Plan Support Effective Date arising from
or related in any way to the Company, the RBL Facility, the Second Lien Notes,
the Third Lien Notes, the GUC Claims, the Intercreditor Agreement, the purchase,
sale, marketing of, or rescission of the purchase or sale of any security of the
Company, the subject matter of, or the transactions or events giving rise to,
any claim or equity interest that is treated under the RBL Facility, the Second
Lien Notes, the Third Lien Notes, or the GUC Claims, and the negotiation,
formulation, or preparation of the Term Sheet, the Plan, this Agreement, or
related agreements,

 

9

--------------------------------------------------------------------------------


 

instruments, or other documents delivered in connection therewith, including
those that any holder of a claim against or interest in any holder of Third Lien
Notes Claims or any other entity could have been legally entitled to assert
derivatively or on behalf of any other entity;

 

(ii)                                  during the Plan Support Period, it shall
not directly or indirectly, or encourage any other person or entity to directly
or indirectly, (A) object to, delay, impede, or take any other action or any
inaction to interfere with the acceptance, approval, implementation,
consummation, or amendment of the Plan (whether before or after confirmation,
provided that such amendment is consistent with this Agreement), including the
Settlement contained therein, the valuations contemplated by the Term Sheet and
the contingent treatment provided under the Plan for holders of Third Lien Notes
Claims and GUC Claims in the event any or all of the Settlement (as defined in
the Term Sheet) is not approved, (B) propose, file, support, vote for, or take
any other action in furtherance of any restructuring, workout, plan of
arrangement, or plan of reorganization for the Company other than the Plan,
(C) exercise any right or remedy for the enforcement, collection, or recovery of
any claim against the Company other than as permitted by the Plan or (D) it
shall not directly or indirectly, or encourage any other person or entity to
directly or indirectly, pursue, litigate, threaten to litigate, or otherwise
raise in any proceeding any Second Lien Released Claim; and

 

(iii)                               during the Plan Support Period, it shall not
direct the Third Lien Notes Trustee to take any action inconsistent with such
Consenting Cross-Over Noteholder’s agreements and obligations under this
Agreement, and if the Third Lien Notes Trustee takes any action inconsistent
with such agreements and obligations, such Consenting Cross-Over Noteholder
shall reasonably promptly request the Third Lien Notes Trustee to cease and
refrain from taking any such action.

 

5.                                      Agreements of the Company.

 

(a)                                 Prior to and during the Plan Support Period,
subject to the terms and conditions hereof, the Company agrees that it shall,
without limitation:

 

(i)                                     (A)(1) complete and file, within the
timeframes contemplated herein, the Plan, the Disclosure Statement, and the
other Definitive Documents and (2) use commercially reasonable efforts to obtain
entry by the Bankruptcy Court of the Cash Collateral Orders, the Disclosure
Statement Order and the Confirmation Order within the timeframes contemplated by
this Agreement; and (B) use commercially reasonable efforts to obtain any and
all required regulatory and/or third-party approvals for the Restructuring
embodied in the Plan, if any, and solely to the extent necessary to effectuate
the Restructuring;

 

(ii)                                  continue to operate its businesses without
material change in such operations or disposition of material assets (unless in
such instance, the Required Creditors have consented thereto in writing) in
accordance with its business judgment, and confer with the Consenting Parties
and their respective representatives, as reasonably requested, to report on
operational matters and the general status of ongoing operations;

 

(iii)                               (A) support and take all reasonable actions
necessary or reasonably requested by the Requisite Creditors to facilitate the
solicitation, confirmation, and

 

10

--------------------------------------------------------------------------------


 

consummation of the Restructuring, the Plan and the transactions contemplated
thereby, and (B) not take any action directly or indirectly that is inconsistent
with, or that would reasonably be expected to prevent, interfere with, delay or
impede the approval of the Disclosure Statement, the solicitation of votes on
the Plan, and the confirmation and consummation of the Plan and the
Restructuring, including soliciting or causing or allowing any of its agents or
representatives to solicit any agreements relating to any chapter 11 plan or
restructuring transaction (including, for the avoidance of doubt, a transaction
premised on an asset sale of substantially all of the Company’s assets under
section 363 of the Bankruptcy Code) other than the Restructuring (an
“Alternative Transaction”), and (C) not, nor encourage any other person to, take
any action which would, or would reasonably be expected to, breach or be
inconsistent with this Agreement or delay, impede, appeal, or take any other
negative action, directly or indirectly, or encourage any other entity to
interfere with the acceptance or implementation of the Restructuring;

 

(iv)                              (A) file on the Petition Date such first day
motions and pleadings that are reasonably acceptable, in form and substance, to
the Requisite Creditors;

 

(B) (i) file the Plan, the Disclosure Statement (other than any exhibits
attached thereto), and the Disclosure Statement Motion with the Bankruptcy Court
within fourteen (14) calendar days of the Petition Date (the “Plan Filing
Date”); (ii) obtain approval of the Disclosure Statement Motion within forty
(40) calendar days of the Plan Filing Date, and (iii) obtain entry of the
Confirmation Order within seventy-five (75) calendar days of the Plan Filing
Date (such date that the Confirmation Order is entered, the “Confirmation
Date”);

 

(C)            cause the Confirmation Order to become effective and enforceable
immediately upon its entry and to have the period in which an appeal thereto
must be filed commence immediately upon its entry;

 

(v)                                 obtain authority, pursuant to the Cash
Collateral Orders, to pay all pre- and postpetition reasonable and documented
fees and expenses of (A) the First Lien Agent and its advisors, including,
without limitation, the fees and expenses of (1) Mayer Brown LLP, as counsel to
the First Lien Agent, (2) local counsel to the First Lien Agent, and (3) FTI
Consulting, Inc., as financial advisor to the First Lien Agent; (B) the
Consenting Second Lien Ad Hoc Committee and its advisors, including, without
limitation, the fees and expenses of (1) Davis Polk & Wardwell LLP, as counsel
to the Consenting Second Lien Ad Hoc Committee, (2) local counsel to the
Consenting Second Lien Ad Hoc Committee, and (3) Houlihan Lokey Capital, Inc.,
as financial advisor to the Consenting Second Lien Ad Hoc Committee; and (C) the
Consenting Cross-Over Ad Hoc Committee, and their advisors, including, without
limitation, the fees and expenses of (1) Milbank, Tweed, Hadley & McCloy LLP, as
counsel to the Consenting Cross-Over Ad Hoc Committee, (2) local counsel to the
Consenting Cross-Over Ad Hoc Committee, and (3) Centerview Partners LLC, as
financial advisors to the Consenting Cross-Over Ad Hoc Committee; provided,
however, that the Company shall not be responsible under this Agreement for any
fees or expenses referenced in subclauses (B) or (C) hereof incurred after
termination of this Agreement and that the Company shall not be responsible
under this Agreement or the Cash Collateral Orders for any fees or expenses
referenced in subclause (C) hereof incurred in connection with any litigation
(or preparation thereof) against, or adverse to,

 

11

--------------------------------------------------------------------------------


 

the Company, the First Lien Agent, the holders of First Lien Claims, the Second
Lien Notes Trustee and the holders of Second Lien Notes Claims;

 

(vi)                              provide draft copies of all “first day”
motions or applications and other documents the Company intends to file with the
Bankruptcy Court on the Petition Date to counsel to the First Lien Agent,
counsel to the Consenting Second Lien Ad Hoc Committee and counsel to the
Consenting Cross-Over Ad Hoc Committee at least three (3) calendar days prior to
the date when the Company intends to file such documents and shall consult in
good faith with such parties regarding the form and substance of any such
proposed filing with the Bankruptcy Court. The Company will use good faith
efforts to provide draft copies of all other material pleadings the Company
intends to file with the Bankruptcy Court to counsel to each of the First Lien
Agent, the Consenting Second Lien Ad Hoc Committee and the Consenting Cross-Over
Ad Hoc Committee, within a reasonable time prior to filing, and in no event
later than one (1) Business Day in advance of any filing thereof, such pleading
to the extent reasonably practicable and shall consult in good faith with such
counsel regarding the form and substance of any such proposed pleading;

 

(vii)                           maintain their good standing under the laws of
the state in which they are incorporated or organized;

 

(viii)                        timely file with the Bankruptcy Court or any other
applicable United States court a formal written objection to any motion filed
with the Bankruptcy Court or any other United States court by any party seeking
the entry of an order (A) directing the appointment of an examiner with expanded
powers or a trustee in any of the Chapter 11 Cases, (B) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing
any of the Chapter 11 Cases, (D) modifying or terminating the Company’s
exclusive right to file and/or solicit acceptances of a plan of reorganization,
or (E) granting any relief inconsistent with this Agreement and the Definitive
Documents;

 

(ix)                              provide to the Consenting Parties and/or their
respective professionals, upon reasonable advance notice to the Company,
(A) reasonable access (without any material disruption to the conduct of the
Company’s business) during normal business hours to the Company’s books,
records, and facilities, (B) reasonable access to the respective management and
advisors of the Company for the purposes of evaluating the Company’s finances
and operations and participating in the planning process with respect to the
Restructuring, (C) prompt access to any information provided to any existing or
prospective financing sources (including lenders under any exit financing), and
(D) timely and reasonable responses to all diligence requests;

 

(x)                                 use their commercially reasonable efforts to
preserve intact in all material respects their current business organizations,
keep available the services of their current officers and material employees (in
each case, other than voluntary resignations, terminations for cause, or
terminations consistent with applicable fiduciary duties) and preserve in all
material respects their relationships with customers, sales representatives,
suppliers, distributors, and others, in each case, having material business
dealings with the Company (other than terminations for cause or consistent with
applicable fiduciary duties);

 

12

--------------------------------------------------------------------------------


 

(xi)                              provide prompt written notice to the
Consenting Parties between the date hereof and the Effective Date of (A) the
occurrence, or failure to occur, of any event of which the Company has actual
knowledge which occurrence or failure would be likely to cause (1) any covenant
of the Company contained in this Agreement not to be satisfied in any material
respect or (2) any condition precedent contained in the Plan or this Agreement
not to timely occur or become impossible to satisfy, (B) receipt of any notice
from any third party alleging that the consent of such party is or may be
required in connection with the transactions contemplated by the Restructuring,
(C) receipt of any notice from any governmental unit with jurisdiction in
connection with this Agreement or the transactions contemplated by the
Restructuring, (D) receipt of any notice of any proceeding commenced, or, to the
actual knowledge of the Company, threatened against the Company, relating to or
involving or otherwise affecting in any material respect the transactions
contemplated by the Restructuring, and (E) any failure of the Company to comply,
in any material respect, with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it hereunder;

 

(xii)                           promptly notify the other Parties in writing
following the receipt, in writing, of notice of any material governmental,
regulatory or third party complaints, litigations, investigations, or hearings
(or communications indicating that the same may be contemplated or threatened);
and

 

(xiii)                        provide a copy of any written offer or proposal
(and notice of any oral offer or proposal) for an Alternative Transaction
received to the advisors to the First Lien Agent, the Consenting Second Lien Ad
Hoc Committee, and the Consenting Cross-Over Ad Hoc Committee within one
(1) business day of the Company’s or their advisors’ receipt of such offer or
proposal.

 

(b)                                 Negative Covenants. The Company agrees that,
for the duration of the Plan Support Period, the Company shall not take any
action inconsistent with, or omit to take any action required by, this
Agreement, the Plan, or any of the other Definitive Documents. The Company
further agrees that prior to and during the Plan Support Period, the Company
shall not: (i) take any action that impairs or removes any interest or right the
Consenting Parties have in and to any collateral held or owned by the Company
without the consent of the First Lien Lenders or bankruptcy court order
authorizing such action; (ii) make any transfers from and after April 28, 2016
and through the Plan Support Period to or for the account of insiders or
affiliates in respect of antecedent debt without a bankruptcy court order; and
(iii) other than voluntary departure or termination for cause, change any of its
management team without immediate replacement with another individual possessing
at least equal oil and gas exploration and production experience.

 

(c)                                  Automatic Stay. The Company acknowledges
and agrees and shall not dispute that after the commencement of the Chapter 11
Cases, the giving of notice of termination by any Party pursuant to this
Agreement shall not be a violation of the automatic stay of section 362 of the
Bankruptcy Code (and the Company hereby waives, to the fullest extent permitted
by law, the applicability of the automatic stay as it relates to any such notice
being provided). Notwithstanding anything to the contrary herein, following the
commencement of the Chapter 11 Cases and unless and until there is an unstayed
order of the Bankruptcy Court providing that the giving of notice under and/or
termination of this Agreement in accordance

 

13

--------------------------------------------------------------------------------


 

with its terms is not prohibited by the automatic stay imposed by section 362 of
the Bankruptcy Code, the occurrence of any of the termination events in
Section 6(b), 6(d), or 6(e) shall result in an automatic termination of this
Agreement, to the extent any of the Terminating Consenting Parties would
otherwise have the ability to terminate this Agreement in accordance with
Section 6(b), 6(d), or 6(e), five (5) calendar days following such occurrence
unless waived in writing by all of the Terminating Consenting Parties.

 

6.                                      Termination of Agreement.

 

(a)                                      Automatic Termination. This Agreement
shall terminate automatically, without any further action required by any Party,
upon the occurrence of any of the following events: (i) entry of an order
denying confirmation of the Plan, (ii) the occurrence of the Effective Date,
(iii) an order confirming the Plan is reversed or vacated, or (iv) any court of
competent jurisdiction has entered a final, non-appealable judgment or order
declaring this Agreement to be unenforceable.

 

(b)                                      Consenting Party Termination Events.
This Agreement may be terminated by (i) the Requisite First Lien Lenders,
(ii) the Requisite Second Lien Noteholders, or (iii) solely upon the occurrence
of any of the events enumerated in Sections 6(b)(vii), (ix) and (xv) (in each
case solely with respect to any issues directly impacting the 2nd/3rd Lien Plan
Settlement) and 6(b)(x), (xiii) and (xiv), the Requisite Cross-Over Noteholders,
in each case by the delivery to the Company, and counsel to the Consenting
Parties, other than the Consenting Parties seeking to terminate this Agreement
pursuant to this Section 6(b) (such Consenting Parties seeking to terminate, the
“Terminating Consenting Parties”) of a written notice in accordance with
Section 20 hereof, upon the occurrence of any of the following events:

 

(i)                                     as of 11:59 p.m. Eastern Time on the
Outside Petition Date, as such date may be extended with the written consent of
Requisite First Lien Lenders and Requisite Second Lien Noteholders, if the
Chapter 11 Cases shall not have been filed by such time;

 

(ii)                                  the Company fails to file the Plan, the
Disclosure Statement, and the Disclosure Statement Motion on or before the date
that is fourteen (14) calendar days after the Petition Date, provided, however,
that such date may be extended with the prior written consent of Requisite First
Lien Lenders and Requisite Second Lien Noteholders;

 

(iii)                               the Bankruptcy Court fails to enter the
Disclosure Statement Order within forty (40) calendar days after the Plan Filing
Date, provided, however, that such date may be extended with the written consent
of Requisite First Lien Lenders and Requisite Second Lien Noteholders;

 

(iv)                              the Bankruptcy Court fails to enter the
Confirmation Order within seventy-five (75) calendar days after the Plan Filing
Date, provided, however, that such date may be extended with the written consent
of Requisite First Lien Lenders and Requisite Second Lien Noteholders, and
provided, further, in the event such date is so extended beyond the ninetieth
(90) calendar day after the Plan Filing Date, the Requisite Second Lien
Noteholders shall have the right to terminate the 2nd/3rd Lien Plan Settlement
(as defined in the Term Sheet), and in the

 

14

--------------------------------------------------------------------------------


 

event such right to terminate is exercised, the Plan (pursuant to its terms)
will be automatically deemed modified to exclude (A) the 2nd/3rd Lien Plan
Settlement, (B) the waiver of (1) the Diminution in Value Claim (as defined in
the Term Sheet) and (2) the Noteholder Deficiency Claims (as defined in the Term
Sheet) by the First Lien Lenders and the Second Lien Noteholders (as applicable)
and (C) the Waivers (as defined in the Term Sheet), and in such event, (I) the
Consenting Cross-Over Noteholders shall be relieved of all obligations under
this Agreement and any releases or waivers granted as between the Consenting
Second Lien Noteholders and Consenting Cross-Over Noteholders herein or in the
Term Sheet shall be null and void, (II) the Consenting Cross-Over Noteholders
shall have the right at any time following the exercise of the foregoing
termination right, upon written notice to the Company, to revoke and change
their votes in respect of the Plan, and (III) notwithstanding any otherwise
applicable objection deadline, none of the Company, the Consenting First Lien
Lenders, or the Consenting Second Lien Noteholders shall object, contest, or
oppose a request by the Consenting Cross-Over Noteholders to adjourn the
confirmation hearing by fourteen (14) days, and nothing herein shall prevent the
Consenting Cross-Over Noteholders from requesting an adjournment of the
confirmation hearing beyond fourteen (14) days or objecting to the Plan (in all
cases subject to the Intercreditor Agreement);

 

(v)                                 the breach by any Party other than the
Terminating Consenting Parties, of (A) any affirmative or negative covenant
contained in this Agreement or (B) any other obligations of such breaching Party
set forth in this Agreement, in each case, in any material respect (without
giving effect to any “materiality” qualifiers set forth therein), and, in either
respect, to the extent such breach would have a material adverse effect on the
consummation of the Restructuring in accordance with the Term Sheet or the RBL
Term Sheet and which breach remains uncured for a period of five (5) calendar
days following such breaching Party’s receipt of notice pursuant to Section 20
hereof (as applicable);

 

(vi)                              any representation or warranty in this
Agreement made by the Company shall have been untrue in any material respect
when made or shall have become untrue in any material respect, or the Company
violates any of the covenants herein, and such breach remains uncured for a
period of ten (10) calendar days following the Company’s receipt of notice
pursuant to Section 20 hereof (as applicable);

 

(vii)                           the Company files any motion, pleading, or
related document with the Bankruptcy Court in a manner that is materially
inconsistent with this Agreement, the Term Sheet, or the Plan, and such motion,
pleading, or related document has not been withdrawn after three (3) business
days of the Company receiving written notice in accordance with Section 20 that
such motion, pleading, or related document is materially inconsistent with this
Agreement or, the Term Sheet, the RBL Term Sheet or the Plan;

 

(viii)                        the Bankruptcy Court (A) does not enter the
Interim Cash Collateral Order on or before the date that is five (5) calendar
days after the Petition Date, or (B) does not enter the Final Cash Collateral
Order on or before the date that is forty (40) calendar days after the Petition
Date, provided, however, that such dates may be extended with the written
consent of Requisite First Lien Lenders and Requisite Second Lien Noteholders;

 

15

--------------------------------------------------------------------------------


 

(ix)                              the issuance by any governmental authority,
including any regulatory authority or court of competent jurisdiction, of any
ruling, judgment, or order enjoining the consummation of or rendering illegal
the Plan or the Restructuring or any material portion thereof, and either
(A) such ruling, judgment, or order has been issued at the request of or with
the acquiescence of the Company, or (B) in all other circumstances, such ruling,
judgment, or order has not been reversed or vacated within thirty (30) calendar
days after such issuance;

 

(x)                                 the Bankruptcy Court (or other court of
competent jurisdiction) enters an order (A) directing the appointment of an
examiner with expanded powers or a trustee in any of the Chapter 11 Cases,
(B) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) the effect
of which would render the Plan incapable of consummation on the terms set forth
in this Agreement or the Term Sheet;

 

(xi)                              the Company’s consensual use of cash
collateral has been terminated in accordance with the terms of the Cash
Collateral Orders;

 

(xii)                           other than pursuant to any relief sought by the
Company that is not materially inconsistent with its obligations under this
Agreement or the Plan, the Bankruptcy Court grants relief terminating,
annulling, or modifying the automatic stay (as set forth in section 362 of the
Bankruptcy Code) with respect to any assets of the Company having an aggregate
fair market value in excess of $1 million without the prior written consent of
the Requisite Creditors;

 

(xiii)                        the Company files or supports (or fails to timely
object to) another party in filing (A) a motion or pleading challenging the
amount, validity, or priority of any First Lien Claims, Second Lien Notes
Claims, or Third Lien Notes Claims or (B) any plan of reorganization,
liquidation, or sale of all or substantially all of the Company’s assets, other
than the Restructuring set forth herein;

 

(xiv)                       the Company (A) withdraws the Plan, (B) publicly
announces or otherwise informs any of the Consenting Parties of its intention
not to support the Plan or the Restructuring, (C) files a motion with the
Bankruptcy Court seeking the approval of an Alternative Transaction, or
(D) agrees to pursue (including, for the avoidance of doubt, as may be evidenced
by a term sheet, letter of intent, or similar document) or publicly announces
its intent to pursue an Alternative Transaction;

 

(xv)                          if the Definitive Documents and any amendments,
modifications, or supplements thereto do not comply with Section 2 or Section 10
of this Agreement, as applicable; provided that such Definitive Documents or
amendments, modifications, or supplements thereto were not modified to be
consistent with Section 2 or Section 10, as applicable, or withdrawn within five
(5) business days following such breaching Party’s receipt of notice pursuant to
Section 20 hereof;

 

(xvi)                       the Bankruptcy Court enters an order modifying or
terminating the Company’s exclusive right to file and/or solicit acceptances of
a plan of reorganization (including the Plan); or

 

16

--------------------------------------------------------------------------------


 

(xvii) the Effective Date shall not have occurred on or before the date that is
ninety (90) calendar days after the Plan Filing Date, provided, however, that
such deadline may be extended with the written consent of Requisite First Lien
Lenders and Requisite Second Lien Noteholders.

 

(c)                                  This Agreement may be terminated by the
Company pursuant to this Section 6(c) by the delivery to counsel to the
Consenting Parties of a written notice in accordance with Section 20 hereof,
upon the occurrence of any of the following events (each, a “Company Termination
Event”):

 

(i)                                     the breach by one or more of the
(A) Consenting Second Lien Noteholders representing in excess of 50.01% of the
aggregate principal amount of the Second Lien Notes Claims held by the
Consenting Second Lien Noteholders, or (B) Consenting Cross-Over Noteholders
representing in excess of 50.01% of the aggregate principal amount of the Third
Lien Notes Claims held by the Consenting Cross-Over Noteholders, in each case
with respect to any of the representations, warranties, or covenants of such
Consenting Parties, as set forth in this Agreement, to the extent such breach
would have a material adverse effect on the consummation of the Restructuring,
and which breach remains uncured for a period of five (5) calendar days after
the receipt by the applicable Consenting Party from the Company of written
notice of such breach;

 

(ii)                                  the issuance by any governmental
authority, including any regulatory authority or court of competent
jurisdiction, of any ruling, judgment, or order enjoining the consummation of or
rendering illegal the Plan or the Restructuring or any material portion thereof,
and either (A) such ruling, judgment, or order has been issued at the request of
or with the acquiescence of the Company, or (B) in all other circumstances, such
ruling, judgment, or order has not been reversed or vacated within thirty (30)
calendar days after such issuance; or

 

(iii)                               the board of directors, managers, or similar
governing body, as applicable, of any Company entity determines that continued
performance under this Agreement (including taking any action or refraining from
taking any action) would be inconsistent with the exercise of its fiduciary
duties under applicable law (as reasonably determined by the Company in good
faith after consultation with legal counsel).

 

(d)                                 Mutual Termination. This Agreement may be
terminated by mutual agreement of the Company and the Requisite Creditors upon
the receipt of written notice delivered in accordance with Section 20 hereof.

 

(e)                                  Outside Date. Any individual Consenting
Party shall have the right to terminate this Agreement, as to itself only, if
the effective date of the Plan shall not have occurred by the date that is two
hundred seventy (270) calendar days after the Petition Date. In the event a
Consenting Party terminates pursuant to this Section 6(e), such termination
shall be effective as to such Consenting Party only and shall not affect any of
the rights or obligations of any other party to this Agreement.

 

(f)                                   Effect of Termination. Upon the
termination of this Agreement in accordance with this Section 6, and except as
provided in Section 14 hereof, this Agreement

 

17

--------------------------------------------------------------------------------


 

shall forthwith become null and void and of no further force or effect as to all
Parties and each Party shall, except as provided otherwise in this Agreement, be
immediately released from its liabilities, obligations, commitments,
undertakings, and agreements under or related to this Agreement and shall have
all the rights and remedies that it would have had and shall be entitled to take
all actions, whether with respect to the Restructuring or otherwise, that it
would have been entitled to take had (notwithstanding the passage of any
applicable deadlines) it not entered into this Agreement; provided, however,
that in no event shall any such termination relieve a Party from liability for
its breach or non-performance of its obligations hereunder prior to the date of
such termination. Upon any such termination of this Agreement, each Consenting
Party may, upon written notice to the Company and the other Parties, revoke its
vote or any consents given by such Consenting Party prior to such termination,
whereupon any such vote or consent shall automatically be deemed, for all
purposes, to be null and void ab initio and shall not be considered or otherwise
used in any manner by the Parties in connection with the Restructuring and this
Agreement and such consents or ballots may be changed or resubmitted regardless
of whether the applicable voting deadline has passed (without the need to seek a
court order or consent from the Company allowing such change or resubmission).

 

7.                                      Definitive Documents; Good Faith
Cooperation; Further Assurances.

 

Subject to the terms and conditions described herein, during the Plan Support
Period, each Party, severally and not jointly, hereby covenants and agrees to
reasonably cooperate with each other in good faith in connection with the
negotiation, drafting, execution, and delivery of the Definitive Documents.
Furthermore, subject to the terms and conditions hereof, each of the Parties
shall take such action as may be reasonably necessary or reasonably requested by
the other Parties to carry out the purposes and intent of this Agreement,
including making and filing any required regulatory filings (provided, however,
that no Consenting Party shall be required to incur any out of pocket cost or
expense, or any liability in connection therewith).

 

8.                                      Representations and Warranties.

 

(a)                                 Each Party, severally and not jointly,
represents and warrants to the other Parties that the following statements are
true, correct, and complete as of the date hereof (or as of the date a
Consenting Party becomes a party hereto):

 

(i)                                     such Party is validly existing and in
good standing under the laws of its jurisdiction of incorporation or
organization, and has all requisite corporate, partnership, limited liability
company, or similar authority to enter into this Agreement and carry out the
transactions contemplated hereby and perform its obligations contemplated
hereunder; and the execution and delivery of this Agreement and the performance
of such Party’s obligations hereunder have been duly authorized by all necessary
corporate, limited liability company, partnership, or other similar action on
its part;

 

(ii)                                  the execution, delivery, and performance
by such Party of this Agreement does not and will not (A) violate any provision
of law, rule, or regulation applicable to it, its charter, or its bylaws (or
other similar governing documents), or (B) conflict with, result in a breach of
or constitute (with due notice or lapse of time or both) a default under any
material

 

18

--------------------------------------------------------------------------------


 

contractual obligation to which it is a party (except to the extent such conduct
is consented to by the counterparty thereto or the Requisite Creditors relevant
thereto);

 

(iii)                          the execution, delivery, and performance by such
Party of this Agreement does not and will not require any registration or filing
with, consent or approval of, or notice to, or other action, with or by, any
federal, state, or governmental authority or regulatory body, except such
filings as may be necessary and/or required by the SEC; and

 

(iv)                         this Agreement is the legally valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other similar laws relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability or a ruling of
the Bankruptcy Court.

 

(b)                                 Each Consenting Party severally (and not
jointly) represents and warrants to the Company that, as of the date hereof (or
as of the date such Consenting Party becomes a party hereto), such Consenting
Party (i) is the beneficial owner of the aggregate principal amount of First
Lien Claims, Second Lien Notes Claims, Third Lien Notes Claims, and/or GUC
Claims (as applicable) set forth below its name on the signature page hereof (or
below its name on the signature page of a Transfer Agreement for any Consenting
Party that becomes a party hereto after the date hereof), and/or (ii) has, with
respect to the beneficial owners of such First Lien Claims, Second Lien Notes,
Third Lien Notes, and/or GUC Claims (as applicable), (A) sole investment or
voting discretion with respect to such First Lien Claims, Second Lien Notes,
Third Lien Notes, and/or GUC Claims (as applicable), (B) full power and
authority to vote on and consent to matters concerning such First Lien Claims,
Second Lien Notes, Third Lien Notes, and/or GUC Claims (as applicable), or to
exchange, assign, and transfer such First Lien Claims, Second Lien Notes, Third
Lien Notes, and/or GUC Claims (as applicable), and (C) full power and authority
to bind or act on the behalf of, such beneficial owners.

 

9.                                      Disclosure; Publicity.

 

(a)                            On or before the Petition Date, the Company shall
disseminate a press release disclosing the existence of this Agreement and the
terms hereof and of the Plan (including any schedules and exhibits thereto that
are filed with the Bankruptcy Court on the Petition Date) with such redactions
as may be reasonably requested by counsel to any Consenting Party to maintain
the confidentiality of the items provided below in Section 9(b), except as
otherwise required by law.

 

(b)                            The Company shall make commercially reasonably
efforts to submit drafts to counsel to the Consenting Parties of any press
releases, public documents, and any and all filings with the SEC that constitute
disclosure of the existence or terms of this Agreement or any amendment to the
terms of this Agreement at least one (1) business day prior to making any such
disclosure, and shall afford them a reasonable opportunity under the
circumstances to comment on such documents and disclosures and shall consider
any such comments in good faith. Except as required by law or otherwise
permitted under the terms of any other agreement between the Company on the one
hand, and any Consenting Party, on the other hand, no Party or its advisors
(including counsel to any Party) shall disclose to any person or entity
(including, for the

 

19

--------------------------------------------------------------------------------


 

avoidance of doubt, any other Consenting Party), other than advisors to the
Company, the principal amount or percentage of any First Lien Claims, Second
Lien Notes Claims, Third Lien Notes Claims, GUC Claims, or any other securities
of the Company held by any Party, in each case, without such Party’s prior
written consent; provided, however, that (i) if such disclosure is required by
law, subpoena, or other legal process or regulation, the disclosing Party shall
afford the relevant Party a reasonable opportunity to review and comment in
advance of such disclosure and shall take all reasonable measures to limit such
disclosure (the expense of which, if any, shall be borne by the relevant
disclosing Party) and (ii) the foregoing shall not prohibit the disclosure of
the aggregate percentage or aggregate principal amount of First Lien Claims,
Second Lien Notes Claims, Third Lien Notes Claims, or GUC Claims held by all
Consenting Parties. Notwithstanding the provisions in this Section 9, any Party
may disclose, to the extent consented to in writing by a duly authorized officer
or representative of the affected Consenting Party (including Section 11
hereof), such Consenting Party’s individual holdings.

 

10.                               Amendments and Waivers.

 

During the Plan Support Period, this Agreement, including any exhibits or
schedules hereto, may not be waived, modified, amended, or supplemented except
in a writing signed by the Company and the Requisite First Lien Lenders and
Requisite Second Lien Noteholders; provided, however, that (i) any modification,
amendment, or change to the definition of Requisite First Lien Lenders shall
require the prior written consent of each Consenting First Lien Lender, (ii) any
modification, amendment, or change to the definition of Requisite Second Lien
Noteholders shall require the prior written consent of each Consenting Second
Lien Noteholder that is a member of the Consenting Second Lien Ad Hoc Committee,
(iii) any modification, amendment, or change to the definition of the Requisite
Cross-Over Noteholders shall require the prior written consent of each
Consenting Cross-Over Noteholder that is a member of the Consenting Cross-Over
Ad Hoc Committee, (iv) any modification, amendment or change solely with respect
to any provision directly and negatively impacting the Consenting Cross-Over
Noteholders shall require the prior written consent of the Requisite Cross-Over
Noteholders, and (v) any modification, amendment, or change to this Section 10
or the definition of Requisite Creditors shall require the prior written consent
of each Requisite Creditor; provided further, however, that any waiver,
modification, amendment or supplement that disproportionately and adversely
affects the economic recoveries or treatment of any Consenting Party under the
Plan may not be made without the prior written consent of each such adversely
affected Consenting Party.

 

11.                               Effectiveness.

 

This Agreement shall become effective and binding on the Parties on the Plan
Support Effective Date, and not before such date; provided, however, that
signature pages executed by Consenting Parties shall be delivered to (a) counsel
to the First Lien Agent, in redacted form, (b) counsel to the Consenting Second
Lien Ad Hoc Committee, as applicable, in redacted form, (c) counsel to the
Consenting Cross-Over Ad Hoc Committee, as applicable, in redacted form, and
(d) the Company and its counsel in an unredacted form (to be held on a
confidential basis by such counsel in accordance with Section 9 hereof).

 

20

--------------------------------------------------------------------------------


 

Notwithstanding any language herein to the contrary, any Consenting First Lien
Lender shall have executed solely in such capacity as a First Lien Lender and
shall be committing solely with respect to the First Lien Claims held by such
Lender, without regard to whether that institution, entity or any affiliate
thereof may acquire or hold Second Lien Note Claims or Third Lien Note Claims.

 

12.         GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

 

(a)         This Agreement shall be construed and enforced in accordance with,
and the rights of the Parties shall be governed by, the law of the State of New
York, without giving effect to the conflicts of law principles thereof.

 

(b)         Each of the Parties irrevocably agrees that any legal action, suit,
or proceeding arising out of or relating to this Agreement brought by any party
or its successors or assigns shall be brought and determined in any federal or
state court in the Borough of Manhattan, the City of New York, and each of the
Parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement or the Restructuring Transactions. Each of the Parties agrees
not to commence any proceeding relating hereto or thereto except in the courts
described above in New York or in the Bankruptcy Court, other than proceedings
in any court of competent jurisdiction to enforce any judgment, decree, or award
rendered by any such court in New York as described herein. Each of the Parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the Parties further waive any argument that such service
is insufficient. Subject to the foregoing, each of the Parties hereby
irrevocably and unconditionally waives, and agrees not to assert, by way of
motion or as a defense, counterclaim, or otherwise, in any proceeding arising
out of or relating to this Agreement or the Restructuring Transactions, (i) any
claim that it is not personally subject to the jurisdiction of the courts in New
York as described herein for any reason, (ii) that it or its property is exempt
or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment, or
otherwise) and (iii) that (A) the proceeding in any such court is brought in an
inconvenient forum, (B) the venue of such proceeding is improper, or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Notwithstanding the foregoing, during the pendency of the Chapter 11
Cases, all proceedings contemplated by this Section 12(b) shall be brought in
the Bankruptcy Court.

 

(c)          EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER
THEORY). EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY,

 

21

--------------------------------------------------------------------------------


 

AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

13.         Specific Performance/Remedies.

 

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach, without the necessity of proving the inadequacy of money damages as
a remedy, including an order of the Bankruptcy Court requiring any Party to
comply promptly with any of its obligations hereunder.

 

14.         Survival.

 

Notwithstanding the termination of this Agreement pursuant to Section 6 hereof,
(a) the Company’s obligations in Section 24 of this Agreement accrued up to and
including termination of this Agreement, and (b) the agreements and obligations
of the Parties set forth in the following Sections: 4, 6(b)(iv), 6(f), 9, 11,
12, 13, 15, 16, 17, 18, 19, 20, 21, 22, and 23 hereof (and any defined terms
used in any such Sections) shall survive such termination and shall continue in
full force and effect for the benefit of the Consenting Parties in accordance
with the terms hereof; provided, however, that any liability of a Party for
failure to comply with the terms of this Agreement shall survive such
termination.

 

15.         Headings.

 

The headings of the sections, paragraphs, and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

 

16.         Successors and Assigns; Severability; Several Obligations.

 

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors,
administrators, and representatives; provided, however, that nothing contained
in this Section 16 shall be deemed to permit Transfers of interests in the First
Lien Claims, Second Lien Notes Claims, Third Lien Notes Claims, and/or GUC
Claims other than in accordance with the express terms of this Agreement. If any
provision of this Agreement, or the application of any such provision to any
person or entity or circumstance, shall be held invalid or unenforceable in
whole or in part, such invalidity or unenforceability shall attach only to such
provision or part thereof and the remaining part of such provision hereof and
this Agreement shall continue in full force and effect so long as the economic
or legal substance of the transactions contemplated hereby is not affected in
any manner materially adverse to any Party. Upon any such determination of
invalidity, the Parties shall negotiate in good faith to modify this Agreement
so as to effect the original intent of the Parties as closely as possible in a
reasonably acceptable manner in order that the transactions contemplated hereby
are consummated as originally contemplated to the greatest extent possible. The
agreements, representations, and obligations of the Parties are, in all
respects, several and neither joint nor joint and several.

 

22

--------------------------------------------------------------------------------


 

17.          No Third-Party Beneficiaries.

 

Unless expressly stated otherwise herein, this Agreement shall be solely for the
benefit of the Parties and no other person or entity shall be a third-party
beneficiary hereof.

 

18.          Prior Negotiations; Entire Agreement.

 

This Agreement, including the exhibits and schedules hereto, constitutes the
entire agreement of the Parties, and supersedes all other prior negotiations
(whether written, verbal or otherwise), with respect to the subject matter
hereof and thereof, except that the Parties acknowledge that any confidentiality
agreement and/or non-disclosure agreement (if any) heretofore executed between
the Company and any Consenting Party shall continue in full force and effect in
accordance with its terms.

 

19.          Counterparts.

 

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile, electronic mail, or otherwise, which shall be deemed to be an
original for the purposes of this paragraph.

 

20.          Notices.

 

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, facsimile, courier, or by registered
or certified mail (return receipt requested) to the following addresses and
facsimile numbers:

 

(1)           If to the Company, to:

 

Midstates Petroleum Company

321 South Boston Avenue, Suite 1000

Tulsa, Oklahoma 74103

Attention: Scott C. Weatherholt

(scoff.weatherholt@midstatespetroleum.com)

Nelson M. Haight

(nelson.haight@midstatespetroleum.com)

 

23

--------------------------------------------------------------------------------


 

With a copy to:

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Edward O. Sassower, P.C.

(esassower@kirkland.com)

Joshua A. Sussberg, P.C.

(joshua.sussberg@kirkland.com)

 

- and -

 

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: William A. Guerrieri

(will.guerrieri@kirkland.com)

Jason B. Gott

(jason.gott@kirkland.com)

 

(2)           If to the First Lien Agent, to:

 

Sun Trust Bank, N.A.

401 Commerce Street, Suite 2100

Nashville, Tennessee 37219

Attention: Jan Naifeh

(jan.naifeh@suntrust.com)

T. Michael Logan

(mike. logan@suntrust.com)

 

With a copy to:

 

Mayer Brown LLP

700 Louisiana Street, #3400

Houston, Texas 77002

Attention: Charles S. Kelley

ckelley@mayerbrown.com

Rick Hyman

fhyman@mayerbrown.com

 

(3)           If to a Consenting Noteholder that is a member of the Consenting
Second Lien Ad Hoc Committee, to the addresses or facsimile numbers set forth
below following such Consenting Noteholder’s signature, as the case may be, with
a copy to:

 

24

--------------------------------------------------------------------------------


 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Brian Resnick

(brian.resnick@davispolk.com)

Natasha Tsiouris

(natasha.tsiouris@davispolk.com)

 

(4)           If to a Consenting Noteholder that is a member of the Consenting
Cross-Over Ad Hoc Committee, to the addresses or facsimile numbers set forth
below following such Consenting Noteholder’s signature, as the case may be, with
a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP

28 Liberty Street

New York, New York 10005

Attention:            Dennis Dunne

(ddunne@milbank.com)
Tyson Lomazow

(tlomazow@milbank.com)

 

(5)           If to a Consenting Noteholder that is not a member of the
Consenting Second Lien Ad Hoc Committee or of the Consenting Cross-Over Ad Hoc
Committee, to the addresses or facsimile numbers set forth below or on a
Transfer Agreement following such Consenting Noteholder’s signature, as the case
may be.

 

Any notice given by electronic mail, facsimile, delivery, mail, or courier shall
be effective when received.

 

21.          Reservation of Rights; No Admission.

 

(a)           Nothing contained herein shall (i) limit (A) the ability of any
Party to consult with other parties or entities, or (B) the rights of any Party
under any applicable bankruptcy, insolvency, foreclosure, or similar proceeding,
including, without limitation, the right to appear as a party in interest in any
matter to be adjudicated in order to be heard concerning any matter arising in
the Chapter 11 Cases, in each case, so long as such consultation or appearance
is consistent with such Party’s obligations hereunder, or under the terms of the
Plan; (ii) limit the ability of any Consenting Party to sell or enter into any
transactions in connection with the First Lien Claims, Second Lien Notes Claims,
Third Lien Notes Claims, GUC Claims, or any other interests in the Company,
subject to the terms of Section 3(b) hereof; (iii) limit the rights of any
Consenting Party under the First Lien Credit Agreement, the Second Lien
Indenture, the Third Lien Indenture, the Unsecured Notes Indentures, or any
agreements executed in connection with the foregoing; or (iv) constitute a
waiver or amendment of any provision of the First Lien Credit Agreement, the
Second Lien Indenture, the Third Lien Indenture, the Unsecured Notes Indentures,
or any agreements executed in connection with the foregoing.

 

25

--------------------------------------------------------------------------------


 

(b)           Except as expressly provided in this Agreement, nothing herein is
intended to, or does, in any manner waive, limit, impair, or restrict the
ability of each of the Parties to protect and preserve its rights, remedies, and
interests, including, without limitation, its claims against any of the other
Parties (or their respective affiliates or subsidiaries) or its full
participation in the Chapter 11 Cases. This Agreement and the Plan are part of a
proposed settlement of matters that could otherwise be the subject of litigation
among the Parties. Pursuant to Rule 408 of the Federal Rule of Evidence, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
its terms. This Agreement shall in no event be construed as or be deemed to be
evidence of an admission or concession on the part of any Party of any claim or
fault or liability or damages whatsoever. Each of the Parties denies any and all
wrongdoing or liability of any kind and does not concede any infirmity in the
claims or defenses which it has asserted or could assert.

 

(c)           Notwithstanding anything herein to the contrary, nothing in this
Agreement and neither a vote to accept the Plan by any Consenting Party nor the
acceptance of the Plan by any Consenting Party shall (a) be construed to
prohibit any Consenting Party from contesting whether any matter, fact, or thing
is a breach of, or is inconsistent with, this Agreement or the Definitive
Documents, or exercising rights or remedies specifically reserved herein, or
(b) impair or waive the rights of any Consenting Party to assert or raise any
objection permitted under this Agreement in connection with any hearing on
confirmation of the Plan or in the Bankruptcy Court.

 

22.          Relationship Among Consenting Parties.

 

(a)           It is understood and agreed that no Consenting Party has any duty
of trust or confidence in any kind or form with any other Consenting Party, and,
except as expressly provided in this Agreement, there are no commitments among
or between them. In this regard, it is understood and agreed that any Consenting
Party may trade in the First Lien Claims, Second Lien Notes Claims, Third Lien
Notes Claims, and/or GUC Claims, or other equity securities of the Company
without the consent of the Company or any other Consenting Party, subject to
applicable securities laws, the terms of this Agreement, and any confidentiality
agreement and/or non-disclosure agreement entered into with the Company;
provided, however, that no Consenting Party shall have any responsibility for
any such trading to any other person or entity by virtue of this Agreement. No
prior history, pattern, or practice of sharing confidences among or between the
Consenting Parties shall in any way affect or negate this understanding and
agreement.

 

23.          No Solicitation; Representation by Counsel; Adequate Information.

 

(a)           This Agreement is not and shall not be deemed to be a solicitation
for votes in favor of the Plan in the Chapter 11 Cases. The acceptances of the
Consenting Parties with respect to the Plan will not be solicited until such
Consenting Party has received the Disclosure Statement and related ballots and
solicitation materials, each as approved by the Bankruptcy Court.

 

26

--------------------------------------------------------------------------------


 

(b)           Each Party acknowledges that it has had an opportunity to receive
information from the Company and that it has been represented by counsel in
connection with this Agreement and the transactions contemplated hereby.
Accordingly, any rule of law or any legal decision that would provide any Party
with a defense to the enforcement of the terms of this Agreement against such
Party based upon lack of legal counsel shall have no application and is
expressly waived.

 

(c)           Although none of the Parties intends that this Agreement should
constitute, and they each believe it does not constitute, a solicitation or
acceptance of a chapter 11 plan of reorganization or an offering of securities,
each Consenting Party acknowledges, agrees, and represents to the other Parties
that it (i) is an “accredited investor” as such term is defined in
Rule 501(a) of the Securities Act of 1933 (the “Securities Act”),
(ii) understands that any securities to be acquired by it pursuant to the
Restructuring Transactions have not been registered under the Securities Act and
that such securities are, to the extent not acquired pursuant to section 1145 of
the Bankruptcy Code, being offered and sold pursuant to an exemption from
registration contained in the Securities Act, based in part upon such Consenting
Party’s representations contained in this Agreement, and cannot be sold unless
subsequently registered under the Securities Act or an exemption from
registration is available, and (iii) has such knowledge and experience in
financial and business matters that such Consenting Party is capable of
evaluating the merits and risks of the securities to be acquired by it pursuant
to the Restructuring Transactions and understands and is able to bear any
economic risks with such investment.

 

24.          Fees and Expenses

 

(a)           Subject to Section 14 of this Agreement, during the Plan Support
Period, the Company shall pay all pre- and postpetition reasonable and
documented fees and expenses of (A) the First Lien Agent and its advisors,
including, without limitation, the fees and expenses of (1) Mayer Brown LLP, as
counsel to the First Lien Agent, (2) local counsel to the First Lien Agent, and
(3) FTI Consulting, Inc., as financial advisor to the First Lien Agent; (B) the
Consenting Second Lien Ad Hoc Committee and its advisors, including, without
limitation, the fees and expenses of (1) Davis Polk & Wardwell LLP, as counsel
to the Consenting Second Lien Ad Hoc Committee, (2) local counsel to the
Consenting Second Lien Ad Hoc Committee, and (3) Houlihan Lokey Capital, Inc.,
as financial advisor to the Consenting Second Lien Ad Hoc Committee; and (C) the
Consenting Cross-Over Ad Hoc Committee, and their advisors, including, without
limitation, the fees and expenses of (1) Milbank, Tweed, Hadley & McCloy LLP, as
counsel to the Consenting Cross-Over Ad Hoc Committee, (2) local counsel to the
Consenting Cross-Over Ad Hoc Committee, and (3) Centerview Partners LLC, as
financial advisors to the Consenting Cross-Over Ad Hoc Committee; provided,
however, that the Company shall not be responsible for any fees or expenses
referenced in subclause (C) hereof incurred in connection with any litigation
(or preparation thereof) against, or adverse to, the Company, the First Lien
Agent, the holders of First Lien Claims, the Second Lien Notes Trustee and the
holders of Second Lien Notes Claims.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

28

--------------------------------------------------------------------------------


 

Company Signature Page to the Plan Support Agreement

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.

 

MIDSTATES PETROLEUM COMPANY LLC

 

 

 

By:

/s/ Nelson M. Haight

 

Name: Nelson M. Haight

 

Title: Executive Vice President & Chief Financial Officer

 

 

[Signature Page to Plan Support Agreement]

 

--------------------------------------------------------------------------------


 

[Creditor Signature Pages Redacted]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Term Sheet

 

--------------------------------------------------------------------------------


 

MIDSTATES PETROLEUM COMPANY, INC.



RESTRUCTURING TERM SHEET

 

This non-binding indicative term sheet (the “Restructuring Term Sheet”) sets
forth the principal terms of a financial restructuring (the “Restructuring”) of
the existing debt and other obligations of the Company (as defined herein). The
Restructuring will be consummated through cases under chapter 11 (the “Chapter
11 Case(s)”) of title 11 of the United States Code (the “Bankruptcy Code”) in
the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”), in accordance with the terms of a plan support agreement
(the “PSA”) to be executed by the Company, the Administrative Agent, the 2012
Credit Facility Lenders, the members of the Second Lien Group and the members of
the Cross-Over Group (each as defined below, and together, the “Parties”).

 

THIS RESTRUCTURING TERM SHEET DOES NOT CONSTITUTE (NOR SHALL IT BE CONSTRUED AS)
AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OR
REJECTIONS AS TO ANY PLAN, IT BEING UNDERSTOOD THAT SUCH A SOLICITATION, IF ANY,
ONLY WILL BE MADE IN COMPLIANCE WITH APPLICABLE PROVISIONS OF SECURITIES,
BANKRUPTCY AND/OR OTHER APPLICABLE LAWS.

 

THE TRANSACTIONS DESCRIBED HEREIN WILL BE SUBJECT TO THE NEGOTIATION AND
COMPLETION OF DEFINITIVE DOCUMENTS INCORPORATING THE TERMS SET FORTH HEREIN AND
THE CLOSING OF ANY TRANSACTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN SUCH AGREED DEFINITIVE DOCUMENTS.

 

The Parties

 

Company

 

Midstates Petroleum Company, Inc. and Midstates Petroleum Company LLC shall be
collectively referred to as “Midstates” or, the “Company,” and, as reorganized
pursuant to the Restructuring, “Reorganized Midstates.”

 

 

 

2012 Credit Facility Lenders

 

The lenders (collectively, the “2012 Credit Facility Lenders”) under that
certain Second Amended and Restated Credit Agreement, dated as of June 8, 2012,
by and among Midstates Petroleum Company, Inc., as Parent, Midstates Petroleum
Company LLC, as borrower, the banks and other financial institutions named
therein as lenders, SunTrust Bank, N.A. as administrative agent, swing line
lender, issuing lender, and lender (the “Administrative Agent”), and the other
mandated lead arranger, bookrunner parties, syndication agent, and
co-documentation agents thereto, by which the lenders made available to
Midstates a reserve based senior secured revolving credit facility (as amended,
restated, modified or supplemented from time to time prior to the date hereof,
the “2012 Credit Facility”). As of the date hereof, approximately $249.2 million
of the principal amount remains outstanding under the 2012 Credit Facility, plus
accrued and unpaid interest and outstanding letters of credit in the approximate
amount of $2.8 million.

 

--------------------------------------------------------------------------------


 

Second Lien Noteholders

 

The holders (collectively, the “Second Lien Noteholders”) of the 10.0% Second
Lien Senior Secured Notes Due 2020 issued pursuant to that certain Indenture
dated as of May 21, 2015, among Midstates Petroleum Company, Inc. and Midstates
Petroleum Company LLC, as issuers, and Wilmington Trust, N.A. (in such capacity,
the “Second Lien Trustee”), as Trustee and Collateral Agent (as may be amended
and restated from time to time, the “Second Lien Notes”). As of the date hereof,
approximately $625.0 million of the principal amount remains outstanding under
the Second Lien Notes, plus accrued and unpaid interest.

 

 

 

Third Lien Noteholders

 

The holders (collectively, the “Third Lien Noteholders”) of the 12.0% Third Lien
Senior Secured Notes Due 2020 issued pursuant to that certain Indenture dated as
of May 21, 2015, among Midstates Petroleum Company, Inc. and Midstates Petroleum
Company LLC, as issuers, and Wilmington Trust, N.A. (in such capacity, the
“Third Lien Trustee”), as Trustee and Collateral Agent (as may be amended and
restated from time to time, the “Third Lien Notes”). As of the date hereof,
approximately $529.7 million of the principal amount remains outstanding under
the Third Lien Notes, plus accrued and unpaid interest.

 

 

 

10.75% Unsecured Noteholders

 

The holders (collectively, the “10.75% Unsecured Noteholders”) of the 10.75%
Senior Notes Due 2020 issued pursuant to that certain Indenture dated as of
October 1, 2012, among Midstates Petroleum Company, Inc. and Midstates Petroleum
Company LLC, as issuers, and Wells Fargo Bank , N.A., as Trustee (as may be
amended and restated from time to time, the “10.75% Unsecured Notes”). As of the
date hereof, approximately $293.6 million of the principal amount remains
outstanding under the 10.75% Unsecured Notes, plus accrued and unpaid interest.

 

 

 

9.25% Unsecured Noteholders

 

The holders (collectively, the “9.25% Unsecured Noteholders,” and together with
the 10.75% Unsecured Noteholders, the “Unsecured Noteholders”) of the 9.25%
Senior Notes Due 2021 issued pursuant to that certain Indenture dated as of
May 31, 2013, among Midstates Petroleum Company, Inc. and Midstates Petroleum
Company LLC, as issuers, and Wells Fargo Bank, N.A., as Trustee (as may be
amended and restated from time to time, the “9.25% Unsecured Notes,” and
together with the 10.75% Unsecured Notes, the “Unsecured Notes”). As of the date
hereof, approximately $347.7 million of the principal amount remains outstanding
under the 9.25% Unsecured Notes, plus accrued and unpaid interest.

 

 

 

Lien Trade Creditors

 

The holders (collectively, the “Lien Trade Creditors”) of claims against the
Company arising from the provision to the Company of goods or services, which
claims may be secured by valid and enforceable liens or security interests,
whether pursuant to an agreement with the

 

2

--------------------------------------------------------------------------------


 

 

 

Company or applicable law (the “Lien Trade Claims”).

 

 

 

General Unsecured Claims

 

The holders (collectively, the “General Unsecured Creditors”), other than the
Unsecured Noteholders, of unsecured claims against the Company, including,
without limitation, claims arising from the rejection of any executory contract
or unexpired lease in connection with the Chapter 11 Cases.

 

 

 

Ad Hoc Noteholder Groups

 

The ad hoc group of Second Lien Noteholders (the “Second Lien Group”) and the ad
hoc group of certain holders of both Second Lien Notes and Third Lien Notes (the
“Cross-Over Group”).

 

 

 

The Settlement

 

 

 

 

 

Intercreditor Settlement

 

In accordance with and subject to the terms and conditions of the PSA, the PSA
and the chapter 11 plan described herein (the “Plan”) shall be proposed and
supported by the Company in its Chapter 11 Cases and shall incorporate and
implement the terms of the intercreditor settlement (the “Settlement”) among the
Company, the Administrative Agent, the 2012 Credit Facility Lenders, the members
of the Second Lien Group, and the members of the Cross-Over Group as described
below:

 

·                  agreement among the Parties on a valuation allocation with
respect to the Company’s assets that are encumbered by valid, perfected and
enforceable liens (the “Prepetition Collateral”) and any of the Company’s assets
that are unencumbered as of the Petition Date (as defined below) (the
“Unencumbered Assets”), such that the New Midstates Equity (as defined below)
will be allocated ninety-eight and eight-tenths percent (98.8%) on account of
Prepetition Collateral and one and two-tenths percent (1.2%) on account of
Unencumbered Assets, which valuation allocation reflects the Debtors good faith
determination of their encumbered and unencumbered assets as of the Petition
Date; provided that the Administrative Agent, on behalf of the 2012 Credit
Facility Lenders, and the Second Lien Trustee, on behalf of the Second Lien
Noteholders, shall be granted a provisional claim and lien on the Unencumbered
Assets as part of their respective adequate protection packages under the cash
collateral order to be entered by the Court at the outset of the Chapter 11
Cases, which adequate protection claim and lien shall be waived only if the
Settlement is consummated.

 

·                  agreement by the Administrative Agent, the 2012 Credit
Facility Lenders, the Second Lien Trustee and the Second Lien Lenders to waive
any adequate protection claim, under section 507(b) of the Bankruptcy Code or
otherwise, as it relates to any

 

3

--------------------------------------------------------------------------------


 

 

 

diminution in value with respect to the Prepetition Collateral, solely to the
extent that such adequate protection claim would otherwise be satisfied through
a claim against and lien on the Unencumbered Assets (the “Diminution in Value
Claim”); provided, however, that in the event of any challenge to the Settlement
and/or the Plan by the statutory committee of unsecured creditors appointed in
the Company’s Chapter 11 Cases (the “Committee”), any Unsecured Noteholder or
any General Unsecured Creditor (and together with the Committee and the
Unsecured Noteholders, the “General Unsecured Parties”), the Diminution in Value
Claim will not be waived, the contingent adequate protection claim and lien will
attach to the Unencumbered Assets, and will include, without limitation, all
estate fees and costs associated with any General Unsecured Party’s challenge to
the Settlement or the Plan (i.e., a dollar-for-dollar reduction will occur in
the value of the recovery for the General Unsecured Creditors and the Unsecured
Noteholders for the fees and costs incurred or reimbursed by the Debtors’
estates in connection with defending or prosecuting any such challenge);

 

·                  agreement by the Second Lien Noteholders and the Third Lien
Noteholders to waive any deficiency claims otherwise assertable as General
Unsecured Claims (the “Noteholder Deficiency Claims”) or giving rise to the
right to share pro rata in any distribution available to holders of General
Unsecured Claims, including the Noteholders; provided, however, that in the
event of any challenge to the Settlement and/or the Plan by any General
Unsecured Party, the Noteholder Deficiency Claims shall share pro rata in any
recovery available to the class of General Unsecured Creditors;

 

·                  agreement by: (i) the Third Lien Noteholders to waive any and
all objections or challenges to, or arguments opposing confirmation of, the
Plan, and any and all claims, causes of action or other challenges against the
Second Lien Noteholders and the Second Lien Trustee (the “Second Lien Secured
Parties”) regardless of whether the Settlement is approved by the Bankruptcy
Court but only to the extent the PSA remains in full force and effect, in full
and final resolution of all disputes and claims between the Second Lien Secured
Parties and the Third Lien Noteholders and the Third Lien Trustee (the “Third
Lien Secured Parties”), including, without limitation, valuation issues and any
rights of the Third Lien Noteholders as General Unsecured Creditors (the “Third
Lien Waiver”), (ii) the Second Lien Noteholders to waive any and all objections
or challenges to, or arguments opposing confirmation of, the Plan, and any and
all claims, causes of action or other challenges against the Third Lien Secured
Parties regardless of whether the Settlement is approved by the Bankruptcy Court
but only to the

 

4

--------------------------------------------------------------------------------


 

 

 

extent the PSA remains in full force and effect, in full and final resolution of
all disputes and claims between the Second Lien Secured Parties and the Third
Lien Secured Parties, including, without limitation, valuation issues and any
rights of the Second Lien Noteholders as General Unsecured Creditors (the
“Second Lien Waiver” and, together with the Third Lien Waiver, the “Waivers”),
and (iii) the Second Lien Noteholders that the Third Lien Noteholders shall
receive through the Plan their pro rata share of two and one-half percent (2.5%)
of the equity interests in Reorganized Midstates (the “New Midstates Equity”)
and 3.5-year, out of the money, standard warrants for fifteen percent (15%) of
the New Midstates Equity struck at a strike price of $600 million (the “Third
Lien Intercreditor Settlement” and, together with the Waivers, the “2nd/3rd Lien
Plan Settlement”), provided that the PSA remains in full force and effect. The
Waivers are granted by the Second Lien Noteholders and the Third Lien
Noteholders in consideration of the Second Lien Noteholders and Third Lien
Noteholders’ willingness to enter into the Third Lien Intercreditor Settlement.

 

The Debtors shall use their commercially reasonable efforts to obtain language
in the order approving the Disclosure Statement providing that the Waivers shall
be binding on the Second Lien Secured Parties and the Third Lien Secured Parties
to the extent the PSA remains in full force and effect.

 

The Plan filed on or about the Petition Date will be consistent in all material
respects with the terms of the Settlement.

 

If the Settlement is not approved in connection with confirmation of the Plan,
the Plan (pursuant to its terms) will be automatically deemed modified to
exclude: (i) the Third Lien Intercreditor Settlement and (ii) the waiver of
(a) the Diminution in Value Claim and (b) the Noteholder Deficiency Claims by
the 2012 Credit Facility Lenders, the Second Lien Noteholders, and the Third
Lien Noteholders (as applicable).

 

To the extent the Settlement is not approved in connection with confirmation of
the Plan, the Diminution in Value Claim, including all fees and costs associated
with defending any challenge to the Settlement or to the Plan, will be
determined in connection with confirmation of the Plan and the litigation
schedule to be set and approved in connection with approval of the disclosure
statement related to the Plan.

 

For the avoidance of doubt, the 2nd/3rd Lien Plan Settlement will bind the
Second Lien Noteholders and the Third Lien Noteholders (including, for the
avoidance of doubt, the Second Lien Group and the Cross-Over Group) in the event
the Plan is immaterially modified,

 

5

--------------------------------------------------------------------------------


 

 

 

altered, or revised, or any or all of the Settlement is approved as part of the
Plan.

 

 

 

The Restructuring

 

 

 

 

 

Definitions

 

“Excess Cash” means cash in an amount equal to any cash remaining on any of the
Debtors’ balance sheets as of the Plan Effective Date, less (a) the amount of
cash to be paid to holders of the 2012 Facility Claims (as defined below) on the
Plan Effective Date, less (b) all payments of cash and reserves of cash required
under the Plan (other than distributions of cash on account of Second Lien Note
Claims (as defined below), including, but not limited to, payments and reserves
on account of administrative claims, priority claims, tax claims, and
transaction and professional fees, less (c) $110 million (the minimum amount of
cash needed for the Debtors’ balance sheets as agreed to by the Debtors, the
2012 Credit Facility Lenders and the Second Lien Group); provided that the
amount of Excess Cash shall be no greater than $60 million.

 

 

 

Treatment of Claims/Equity Interests

 

The Plan will provide that each holder of an allowed claim will receive the
following on or as soon as practicable after the effective date of the Plan (the
“Plan Effective Date”), unless different treatment is agreed to by the holder of
such allowed claim and the Company:

 

·                  Administrative, Priority, and Priority Tax Claims: Allowed
administrative, priority, and tax claims will be satisfied in full, in cash, or
otherwise receive treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code.

 

·                  2012 Credit Facility Claims: On the Plan Effective Date, the
holders of allowed claims under the 2012 Facility shall have an allowed claim in
the approximate principal amount of $252,000,000, plus accrued interest and fees
(the “2012 Facility Claims”). Holders of 2012 Facility Claims will receive their
pro rata share of (i) approximately $82 million in cash and (ii) the New Credit
Facility (in each case, on the terms and conditions as set forth in the RBL Term
Sheet attached as Exhibit B to the PSA).

 

·                  Second Lien Notes Claims: On the Plan Effective Date, the
holders of allowed claims under the Second Lien Notes shall have an allowed
claim in the principal amount of $625,000,000, plus accrued interest and fees
(the “Second Lien Notes Claims”). Holders of Second Lien Notes Claims will
receive their pro rata share of (a) ninety-six and three-tenths percent (96.3%)
of the New Midstates Equity and (b) the Excess Cash; provided, however, if the
Settlement is not approved and consummated as part of the Plan, holders of
Second Lien Note Claims will instead receive their pro rata share of
(x) ninety-eight and eight-tenths percent (98.8%) of the New Midstates Equity,
(y) the Excess Cash, and (z) their pro

 

6

--------------------------------------------------------------------------------


 

 

 

rata share of the Unencumbered Assets Equity Distribution (as defined below) on
account of the Noteholder Deficiency Claims held by such holders of Second Lien
Notes Claims.

 

·                  Third Lien Notes Claims: On the Plan Effective Date, the
holders of allowed claims under the Third Lien Notes shall have an allowed claim
in the principal amount of $529,653,388, plus accrued interest and fees (the
“Third Lien Notes Claims”). Holders of Third Lien Notes Claims will receive
their pro rata share of the Third Lien Intercreditor Settlement if the
Settlement is consummated as part of the Plan in accordance with the terms of
the PSA. For the avoidance of doubt, if the Settlement is not approved and
consummated as part of the Plan, the holders of the Third Lien Notes Claims
shall receive only their pro rata share of the Unencumbered Assets Equity
Distribution on account of the Noteholder Deficiency Claims held by the holders
of Third Lien Notes Claims (and shall not receive the Third Lien Intercreditor
Settlement).

 

·                  10.75% Unsecured Notes Claims and 9.25% Unsecured Notes
Claims: On the Plan Effective Date, the holders of allowed claims under the
10.75% Unsecured Notes shall have an allowed claim in the principal amount of
$293,626,000, plus accrued interest and fees (the “10.75% Unsecured Notes
Claims”) and the holders of allowed claims under the 9.25% Unsecured Notes shall
have an allowed claim in the principal amount of $347,651,000, plus accrued
interest and fees (the “9.25% Unsecured Notes Claims,”and together with the
10.75% Unsecured Notes Claims, the “Unsecured Notes Claims”)). Holders of
Unsecured Notes Claims will receive their pro rata share of one and two-tenths
percent (1.2%) of the New Midstates Equity on account of the Company’s
unencumbered assets (the “Unencumbered Assets Equity Distribution”); provided,
however, if the Settlement is not approved and consummated as part of the Plan,
the Unencumbered Assets Equity Distribution will be (a) charged for any
Diminution in Value Claims and (b) shared among all holders of Unsecured Notes
Claims and General Unsecured Claims, including the holders of Second Lien Notes
Claims and Third Lien Notes Claims on account of their respective Noteholder
Deficiency Claims.

 

·                  Lien Trade Claims: Holders of Lien Trade Claims will be paid
in full on account of such Lien Trade Claims on the later of (a) the Plan
Effective Date and (b) the date a holder’s Lien Trade Claim comes due in the
ordinary course of business.

 

·                  GUC Claims: Holders of General Unsecured Claims will receive
their pro rata share of the Unencumbered Assets Equity Distribution (either free
of dilution if the Settlement is approved or subject to dilution, for both the
Diminution in Value Claim and the

 

7

--------------------------------------------------------------------------------


 

 

 

Noteholder Deficiency Claims, if the Settlement is not approved).

 

·                  Existing Equity: All existing equity interests (including
common stock, preferred stock and any options, warrants or rights to acquire any
equity interests) in Midstates Petroleum Company, Inc. shall be cancelled on the
Plan Effective Date and holders of such interests shall receive no recovery
under the Plan.

 

 

 

Other Plan Terms

 

 

 

 

 

Releases and Exculpation

 

The Plan and Confirmation Order shall provide customary releases (including
third party releases) and exculpation provisions, in each case, to the fullest
extent permitted by law, for the benefit of the Debtors, Reorganized Midstates,
2012 Credit Facility Lenders, the Administrative Agent, the Second Lien
Noteholders, the Third Lien Noteholders, such entities’ respective current and
former affiliates, and such entities’ and their current and former affiliates’
current and former officers, managers, directors, equity holders (regardless of
whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their current and former
officers, managers, directors, equity holders, principals, members, employees,
agents, managed accounts or funds, management companies, fund advisors, advisory
board members, financial advisors, partners, attorneys, accountants, investment
bankers, consultants, representatives, and other professionals, each in their
capacity as such.

 

 

 

Management Incentive Plan and Management Employment Agreements

 

The Plan will provide for the establishment of a management equity incentive
plan (the “MIP”) under which 10% of the New Midstates Equity (on a
fully-diluted/fully-distributed basis) will be reserved for grants made from
time to time to the directors, officers, and other management of Reorganized
Midstates. The other aspects of the MIP and the remainder of compensation
issues, including to what extent the MIP and such compensation issues will be
determined by the new board, will be negotiated in connection with the Plan.
Existing employment agreements will be assumed and/or amended and assumed with
the consent of management and the Second Lien Group.

 

 

 

Corporate Governance

 

The terms and conditions of the new corporate governance documents of the
Reorganized Midstates (including the bylaws, certificates of incorporation,
among other governance documents) shall be subject to the consent of the Second
Lien Group; provided that, if the Settlement is approved in connection with
confirmation of the Plan, the new corporate governance documents shall provide
for all members of the initial board of directors (or similar governing body) of
reorganized Midstates Petroleum Company, Inc. to be appointed by those parties
to the PSA who hold, in the aggregate, at least 50.1% in principal amount
outstanding of the Second Lien Notes held by all parties to the PSA.

 

8

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RBL Term Sheet

 

--------------------------------------------------------------------------------


 

MIDSTATES PETROLEUM COMPANY

 

RESTRUCTURING OF DEBT FACILITIES

 

Summary of Terms and Conditions

 

This Term Sheet sets forth the summary of contemplated terms and conditions with
respect to a new credit facility that the Agent (as defined below) would be
willing to propose to the Lenders (as defined below) as an exit facility, under
the Credit Agreement (as defined below) in connection with a restructuring of
the obligations of the Obligors (as defined below). We understand that the
restructuring shall be consummated through cases to be filed under Chapter 11 of
the Bankruptcy Code in the United States Bankruptcy Court for the Southern
District of Texas and, once fully negotiated and agreed upon by the necessary
lenders, shall be reflected in the terms of a plan of reorganization (the “Plan
of Reorganization”). This Term Sheet is intended only to summarize terms of a
proposed agreement and is not a comprehensive recitation of all terms and
conditions. This Term Sheet does not represent a commitment, obligation or
understanding on the part of the Agent or any Lender to restructure or otherwise
provide any financing on the terms outlined herein. Further, this Term Sheet is
not intended to suggest or reflect that the Lenders holding the necessary
percentages of obligations under the Credit Agreement have consented or agreed
to each of the terms set forth herein. No such party shall be so obligated
unless and until all internal credit approvals are sought and obtained, all
definitive documentation is negotiated and executed and all conditions precedent
are satisfied or waived. The definitive documentation may contain terms which
vary from the terms described herein. Unless otherwise defined herein,
capitalized terms used herein shall have the definition ascribed to such terms
in the Credit Agreement (as defined below).

 

1. Existing Obligations

 

Credit Facility

 

 

 

 

 

Credit Agreement:

 

Second Amended and Restated Credit Agreement dated as of June 8, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Credit Agreement “) among Midstates Petroleum
Company, Inc., as guarantor (the “Parent”), Midstates Petroleum Company LLC, as
borrower (the “Borrower”; together with the Parent, the “Obligors”), the
financial institutions party thereto (the “Lenders”) and SunTrust Bank, as
Administrative Agent (in its capacity as administrative agent, the “Agent”),
Lender and Issuing Bank.

 

 

 

Obligations:

 

The Borrower is indebted to the Lenders in an aggregate amount equal to the
principal amount outstanding under the Credit Agreement in the amount of
approximately $249,183,640.00, plus accrued but unpaid interest, fees, costs and
expenses, and has reimbursement obligations in respect of letters of credit that
are outstanding in the aggregate face amount of approximately $2,840,935.00 (the
“Existing Letters of Credit”; collectively, the “First Lien Obligations”).

 

--------------------------------------------------------------------------------


 

Second Lien Notes

 

 

 

 

 

Issuers:

 

The Obligors.

 

 

 

Second Lien Indenture:

 

Indenture dated May 21, 2015 (the “Second Lien Indenture”), among the Parent,
the Borrower and Wilmington Trust, National Association, as trustee (in such
capacity, “Wilmington Trust”). Holders of outstanding notes under the Second
Lien Indenture are referred to as the “Second Lien Noteholders.”

 

 

 

Obligations:

 

The Obligors are indebted to the Second Lien Noteholders in an aggregate
principal amount equal to approximately $625 million plus accrued but unpaid
interest, fees, costs and expenses.

 

 

 

Third Lien Notes

 

 

 

 

 

Issuers:

 

The Obligors.

 

 

 

Third Lien Indenture:

 

Indenture dated May 21, 2015 (the “Third Lien Indenture”), among the Parent, the
Borrower and Wilmington Trust, as trustee. Holders of outstanding notes under
the Third Lien Indenture are referred to as the “Third Lien Noteholders.”

 

 

 

Obligations:

 

The Obligors are indebted to the Third Lien Noteholders in an aggregate
principal amount equal to approximately $529.7 million plus accrued but unpaid
interest, fees, costs and expenses.

Unsecured Notes

 

 

 

 

 

Issuers:

 

The Obligors.

 

 

 

Indentures:

 

(i) 10.75% Senior Notes due 2020 issued pursuant to the Indenture dated as of
October 1, 2012 (the “10.75% Notes”) and (ii) 9.25% Senior Notes due 2021 issued
pursuant to the Indenture dated as of May 31, 2013 (the “9.25% Notes”), in each
case, with Wells Fargo Bank, N.A., as trustee.

 

 

 

Obligations:

 

The Obligors are indebted to the holders of the 10.75% Notes and the 9.25% Notes
(collectively, the “Unsecured Noteholders”) as follows: (i) approximately $293.6
million principal amount outstanding under the 10.75% Notes and
(ii) approximately $347.7 million principal amount outstanding under the 9.25%
Notes.

 

2

--------------------------------------------------------------------------------


 

2. Restructure of First Lien Obligations

 

The First Lien Obligations, which shall be paid in full, shall be restructured
in conjunction with a Plan of Reorganization that eliminates all debt for
borrowed money junior to the First Lien Obligations (which junior obligations
may be exchanged for equity as appropriate and negotiated by such parties) as
follows:

 

Cash Payments

 

 

 

 

 

Generally:

 

On the effective date of the Plan of Reorganization (the “Plan Effective Date”),
the Lenders shall receive a payment in cash of an amount not less than
$82,024,575 (the “Plan Effective Date Payment”), which shall be allocated among
the Lenders on a pro rata basis in accordance with their respective share of the
outstanding principal amount of the Obligations.

 

 

 

 

 

Following the cash payment to the Lenders on the Plan Effective Date, the
Obligors (as reorganized pursuant to the Plan of Reorganization, “Reorganized
Midstates”) shall hold not less than $110,000,000 in “cash on hand” on the Plan
Effective Date, of which $40,000,000 shall be allocated to fund the Cash
Collateral Account (as defined below) on the Plan Effective Date. In the event
that Reorganized Midstates shall have cash in excess of $70,000,000 (after
deducting for the funding of the Cash Collateral Account and the payment of all
claims and expenses due and payable on the Plan Effective Date) on the Plan
Effective Date, the Lenders shall consent to the payment in cash on the Plan
Effective Date of such excess cash and cash equivalents up to a total amount,
not to exceed, of $60,000,000 to the Second Lien Noteholders.

 

 

 

New Credit Facility

 

 

 

 

 

Amount:

 

$170,000,000.

 

 

 

Facility:

 

Revolving Loans. On the Plan Effective Date, those Lenders that shall have voted
to accept the Plan (the “Accepting Lenders” or “RBL Lenders”) shall be deemed to
have extended a reserve based revolving credit facility (the “RBL Facility”; the
loans made thereunder, the “Revolving Loans”) to Reorganized Midstates in a
principal amount outstanding, and having a commitment amount, of
(i) $170,000,000 less (ii) the aggregate principal amount of the Term Loan (as
defined below) (the “Commitment”). The initial conforming borrowing base shall
be equal to $170,000,000 (the “Initial Borrowing Base”).

 

 

 

 

 

Term Loans. On the Plan Effective Date, those Lenders that shall have voted to
reject the Plan, if any (the “Rejecting Lenders” or “Term Lenders”) shall elect
either to participate in the RBL Facility or the Term Loan. If any Rejecting
Lender either fails to make an election, elects to participate in the Term Loan,
or otherwise fails to return a ballot such that they will have not been deemed
to vote in favor or have made an election to participate in the RBL Facility,
such Rejecting Lender will be deemed to have extended a term loan (a “Term
Loan”) to Reorganized Midstates in a principal amount equal to (i) such
Rejecting Lender’s pro rata share of the First Lien Obligations, less (ii) such
Rejecting Lender’s

 

3

--------------------------------------------------------------------------------


 

 

 

pro rata share of the Effective Date Cash Payment. Notwithstanding any other
provisions herein, the Commitment and Initial Borrowing Base shall be lowered by
the pro rata share of each such Rejecting Lender’s loans which become the Term
Loan.(1) The Obligations in respect of the Term Loan shall be subordinated to
those in respect of the RBL Facility. Upon exercise of remedies or maturity, the
Term Loan shall be a last-out loan, which shall be paid only following
indefeasible payment in full of the Obligations in respect of the Revolver
Loans.

 

 

 

 

 

For the avoidance of doubt, Reorganized Midstates shall not be permitted to
convert Revolving Loans to Term Loans.

 

 

 

 

 

Fees. Reorganized Midstates will pay to the Agent, for the ratable benefit of
each RBL Lender (excluding defaulting lenders), the following fees: (i) on the
Plan Effective Date, a non-refundable upfront fee in an aggregate amount equal
to 0.50% of the Commitment on the Plan Effective Date, and (ii) quarterly in
arrears on the first day of each calendar quarter, a commitment fee calculated
on the average daily amount of the Availability at a per annum rate equal to
0.50%.

 

 

 

 

 

Letter of Credit. In connection with the RBL Facility, SunTrust (in such
capacity, the “Issuing Lender”) will make available to Reorganized Midstates a
letter of credit sub-facility of up to $10,000,000 (the “Sub-Facility Capacity”)
subject to customary notice requirements and Availability. Letters of credit
issued under the RBL Facility (the “Letters of Credit”) will be used for general
corporate purposes and shall expire not later than the earlier of (i) 12 months
after its date of issuance or such longer period of time as may be agreed by the
applicable Issuing Lender and (ii) the fifth business day prior to the
Commitment Termination Date (as defined below); provided that any Letter of
Credit may provide for automatic renewal thereof for additional periods of up to
12 months or such longer period of time as may be agreed by the Issuing Lender
(which in no event shall extend beyond the date referred to in clause
(ii) above, except to the extent cash collateralized or backstopped pursuant to
arrangements reasonably acceptable to the Issuing Lender).

 

 

 

 

 

The Existing Letters of Credit shall be “rolled over” and deemed Letters of
Credit under the RBL Facility and shall count towards its Sub-Facility
Capacity.(2)

 

 

 

 

 

Reorganized Midstates will pay a fee equal to the Applicable Margin (as defined
below) then in effect for LIBOR borrowings, which fee will accrue on the
aggregate face amount of outstanding Letters of Credit, payable in arrears at
the end of each quarter and upon the termination of

 

--------------------------------------------------------------------------------

(1) NTD: Each Rejecting Lender would have the option of being treated as an
Accepting Lender by giving irrevocable notice of such decision to Reorganized
Midstates and the Agent not less than three (3) business days before the Plan
Effective Date.

 

(2) NTD: Note that no new Letters of Credit would be available after the Plan
Effective Date absent repayment of loans or expiry or termination of Existing
Letters of Credit.

 

4

--------------------------------------------------------------------------------


 

 

 

the RBL Facility, in each case for the actual number of days elapsed over a
360-day year. Such fees shall be distributed to the RBL Lenders pro rata in
accordance with the amount of each such RBL Lender’s Commitment. In addition,
Reorganized Midstates shall pay to the Issuing Lender, for its own account,
(i) a fronting fee equal to a 0.125% of the aggregate face amount of outstanding
Letters of Credit, payable in arrears at the end of each quarter and upon the
termination of the RBL Facility, calculated based upon the actual number of days
elapsed over a 360-day year and (ii) customary issuance and administration fees
to be mutually agreed.

 

 

 

Administrative Agent:

 

SunTrust Bank (the “Agent”).

 

 

 

Maturity:

 

The RBL Facility shall terminate, and all amounts outstanding shall be due and
payable, on the earlier of (i) the four-year anniversary of the Plan Effective
Date or (ii) September 30, 2020 (such earlier date, the “Commitment Termination
Date”).

 

 

 

 

 

The Term Loans shall mature, and all amounts outstanding shall be payable, on
the Commitment Termination Date.

 

 

 

Guarantors:

 

All obligations of Reorganized Midstates (collectively, the “Obligations”) under
(i) the RBL Facility, (ii) the Term Loans, (iii) interest rate protection,
commodity trading or hedging, currency exchange or other hedging or swap
arrangements entered into with any person that was then a Lender or any
affiliate thereof (the “Hedging Arrangements”) and (iv) treasury management
arrangements entered into with any person that was then a Lender or any
affiliate thereof (“Treasury Arrangements”) will be unconditionally guaranteed
jointly and severally on a pari passu senior secured basis (the “Guarantees”) by
any direct or indirect subsidiary of Reorganized Midstates (the “Guarantors”;
together with Reorganized Midstates, the “Credit Parties”).

 

 

 

RBL Availability:

 

So long as the Total Outstandings (as defined below) do not exceed the Revolving
Loan Limit (as defined below): (i) Revolving Loans will be available at any time
on same day notice in the case of ABR loans prior to the Commitment Termination
Date, in minimum principal amounts of $500,000 and increments of $100,000 in
excess thereof, (ii) Letters of Credit will be issued as described below and
(iii) amounts repaid under the RBL Facility may be reborrowed.

 

 

 

 

 

“Total Outstandings” means, at any time, the aggregate principal amount of
Revolving Loans then outstanding plus the aggregate stated amount of all issued
Letters of Credit and, without duplication, all unreimbursed disbursements on
any Letter of Credit as of such date (unless cash collateralized or backstopped
pursuant to arrangements acceptable to the Issuing Lender).

 

 

 

 

 

“Revolving Loan Limit” means, at any time, the lesser of (i) the Commitment and
(ii) the Borrowing Base. For purposes hereof,

 

5

--------------------------------------------------------------------------------


 

 

 

“Availability” shall mean an amount (if positive) equal to the Revolving Loan
Limit less Total Outstandings, and “Liquidity” shall mean at any time an amount
(if positive) equal to Availability plus unrestricted cash and cash equivalents
at the Credit Parties at such time minus the amount of any Borrowing Base
Deficiency (as defined below) at such time.

 

 

 

Borrowing Base:

 

Subject to the Borrowing Base Redetermination Holiday (as defined below), the
borrowing base for the RBL Facility shall be based on the loan value of the
proved oil and gas reserves included in a Reserve Report (as defined below) and
other oil and gas properties of Reorganized Midstates located within the
geographic boundaries of the United States or the outer continental shelf
adjacent to the United States, determined in accordance with the Credit
Agreement, subject to adjustments in accordance with the terms set forth below
(the “Borrowing Base”).

 

 

 

 

 

The Borrowing Base shall be re-determined semi-annually on or about April 1 and
October 1 of each year, based upon a reserve report prepared as of the
immediately preceding December and June, respectively, and other related
information, and delivered on or before March 1 and September 1, respectively
(each such report, a “Reserve Report”) and other related information, if any,
required by the Agent to be delivered. The Credit Parties shall produce to the
Agent a Reserve Report prepared as of December 31st of each year by an
independent reserve engineer, such as Cawley Gillespie & Associates, Netherland,
Sewell & Associates, Inc., Ryder Scott Company Petroleum Consultants, L.P.,
DeGolyer and MacNaughton or another independent petroleum engineering firm
reasonably acceptable to the Agent and Reorganized Midstates (any such firm, an
“Approved Petroleum Engineer”). The Credit Parties shall produce to the Agent a
Reserve Report prepared as of June 30th of each year, which Reserve Reports may
be prepared internally by a petroleum engineer employed by Reorganized Midstates
(or may, at the election of Reorganized Midstates, be prepared by an Approved
Petroleum Engineer). The Borrowing Base shall be proposed by the Agent in good
faith and approved by the Lenders under the RBL Facility consistent with the
terms under the Credit Agreement. Each determination of the Borrowing Base shall
be made by the Agent and the Lenders in good faith in accordance with its
respective usual and customary oil and gas lending criteria as it exists at the
particular time (as determined by each such Lender in its sole discretion)
pursuant to procedures set forth in the Credit Agreement.

 

 

 

 

 

So long as there is no Event of Default under the Credit Agreement and the
Curtailment Covenant (as defined below) has not been breached, the Initial
Borrowing Base shall remain the same and the RBL Lenders shall not be entitled
to give to Reorganized Midstates notice of a Borrowing Base redetermination for
Fall 2016, Spring 2017 and/or Fall 2017 (such periods collectively, the
“Borrowing Base Redetermination Holiday”). The Borrowing Base Redetermination
Holiday shall extend up to the Spring 2018 Borrowing Base redetermination, on or
about April 1, 2018.

 

6

--------------------------------------------------------------------------------


 

 

 

Unscheduled re-determinations of the Borrowing Base, may be made not more than
once between any two scheduled re-determination dates (i) at the request of the
Agent or Required RBL Lenders (to be defined in the RBL Loan Documents) and
(ii) at the request of Reorganized Midstates; provided that no unscheduled
re-determinations of the Borrowing Base may be made during the Borrowing Base
Redetermination Holiday.

 

 

 

 

 

To the extent any redetermination represents an increase in the Borrowing Base
in effect prior to such redetermination, such Borrowing Base will be the largest
amount approved or deemed approved by each Lender under the RBL Facility and to
the extent any redetermination represents a decrease in, or reaffirmation of,
the Borrowing Base in effect prior to such redetermination, such Borrowing Base
will be the largest amount approved or deemed approved by the Required RBL
Lenders, provided that no Lender shall be required to increase its commitment
amount under the RBL Facility in connection with an increase in the Borrowing
Base.

 

 

 

 

 

In addition to the foregoing, the Borrowing Base will also be subject to
adjustments between re-determinations, including during the Borrowing Base
Redetermination Holiday in connection with:

 

 

 

 

 

(i)             sales or other dispositions of, and casualty and condemnation
events in respect of, Borrowing Base Properties (as defined below) and early
monetization or early termination of any hedge or swap positions relied on by
the Lenders in determining the Borrowing Base, in each case, in excess of three
percent (3%) of the Borrowing Base in any period between scheduled
redeterminations as a result of any one transaction or a series of transactions,
and as set forth in the RBL Facility loan documents (the “RBL Loan Documents”);
and

 

 

 

 

 

(ii)          at Reorganized Midstates’ election, acquisitions of oil and gas
properties as set forth in the RBL Loan Documents;

 

 

 

 

 

provided, that, for the avoidance of doubt, these adjustments shall be limited
to the effects of the transactions described above and shall not include changes
in the Reserve Reports vis-à-vis continuing properties or changes in the
Lenders’ price decks.

 

 

 

 

 

Reorganized Midstates may on any redetermination date elect a reduced Borrowing
Base.

 

 

 

 

 

A Borrowing Base reduction shall result in a concurrent reduction of the
Commitments under the RBL Facility (it being understood that any reduction of
Commitments under the RBL Facility shall only be tied to the pro rata reduction
of the Borrowing Base attributable to the RBL Facility).

 

 

 

Interest:

 

Reorganized Midstates may elect that the Loans comprising each borrowing bear
interest at a rate per annum equal to: (i) the ABR plus the

 

7

--------------------------------------------------------------------------------


 

 

 

Applicable Margin (as defined below) or (ii) the LIBOR rate plus the Applicable
Margin, with a LIBOR floor to be established at 1.00%. Reorganized Midstates may
elect interest periods of 1, 2, 3 or 6 months (or, if available to all relevant
Lenders, 12 months) for LIBOR borrowings. Calculation of interest shall be on
the basis of the actual days elapsed in a year of 360 days (or 365 or 366 days,
as the case may be, in the case of ABR loans based on the Prime Rate) and
interest shall be payable at the end of each interest period and, in any event,
at least every 3 months.

 

 

 

 

 

“Applicable Margin” means 4.50% with respect to Revolving Loans and 3.50% with
respect to Term Loans.

 

 

 

 

 

At any time when there is an Event of Default, all outstanding amounts shall
bear interest at 2.00% above the rate otherwise applicable thereto.

 

 

 

Collateral:

 

The Obligations shall be secured by the following (the “Collateral”):

 

 

 

 

 

(i)             a first priority perfected security interest in, and mortgage
lien on, not less than 95.0% of the proved oil and gas reserves and all other
oil and gas properties of Reorganized Midstates and any other Credit Party (as
of the Plan Effective Date), including as may be set forth in the Reserve Report
delivered on or before the Plan Effective Date and each subsequent Reserve
Report; provided, that the Borrower agrees to use commercially reasonable
efforts to grant a first-priority perfected security interest in, and mortgage
lien on, substantially all of the other oil and gas properties of Reorganization
Midstates and any other Credit Party in connection with the delivery of each
Reserve Report;

 

 

 

 

 

(ii)          a first priority perfected security interest in, and lien on,
substantially all other presently owned and after-acquired property of the
Credit Parties, including, without limitation, cash and cash equivalents which
shall be placed only in accounts subject to deposit account control agreements
in form and substance acceptable to the Agent or accounts at the Agent,
receivables, all intangibles, and all rights to payments; and

 

 

 

 

 

(iii)       a first priority perfected pledge of all equity interests of any
Credit Party (other than Parent), with any such certificated interests to be
delivered to the Agent together with blank stock powers.

 

 

 

 

 

None of the Collateral or other assets of the Credit Parties shall be subject to
other pledges, security interests or mortgages, subject to customary exceptions
for financings of this kind.

 

 

 

Mandatory Prepayments:

 

At any time (other than as set forth in the last paragraph of this section) that
the aggregate amount of the outstanding (i) Revolving Loans and Letters of
Credit (including unreimbursed amounts drawn on any Letter of Credit that have
not been cash collateralized or backstopped) plus (ii) Term Loans exceeds the
Borrowing Base (a “Borrowing Base

 

8

--------------------------------------------------------------------------------


 

 

 

Deficiency”), Reorganized Midstates shall, within ten (10) business days after
written notice from the Agent to Reorganized Midstates of such Borrowing Base
Deficiency, notify the Agent that it intends to take one or more of the
following actions:

 

 

 

 

 

(i)             within thirty (30) days after receipt of the Agent’s notice,
provide additional Borrowing Base Properties to the extent necessary to
eliminate such Borrowing Base Deficiency;

 

 

 

 

 

(ii)          within thirty (30) days after receipt of the Agent’s notice,
prepay the Revolving Loans and the Term Loans in a pro rata amount based on the
then-outstanding principal amounts of the Revolving Loans and the Term Loans in
an amount sufficient to eliminate such Borrowing Base Deficiency;

 

 

 

 

 

(iii)       prepay the Revolving Loans and the Term Loans in a pro rata amount
based on the then-outstanding principal amounts of the Revolving Loans and the
Term Loans in an amount sufficient to eliminate such Borrowing Base Deficiency
in six equal monthly installments with principal and interest beginning on the
date that is thirty (30) days after Reorganized Midstates’ receipt of notice of
such Borrowing Base Deficiency from the Agent ; or

 

 

 

 

 

(iv)      take any combination of actions set forth in clauses (i) through
(iii) above;

 

 

 

 

 

provided, in each case, that all amounts outstanding must be repaid by the
Commitment Termination Date.

 

 

 

 

 

If the Borrowing Base is adjusted as the result of an asset sale, disposition,
casualty or condemnation event or early monetization or termination of any hedge
or swap position and a Borrowing Base Deficiency results from such adjustment,
then no later than two (2) business days following the date Reorganized
Midstates receives the net cash proceeds thereof, if any, Reorganized Midstates
shall apply such proceeds to the repayment of Revolving Loans (and concurrent
reduction of the Commitment (it being understood that any reduction of
Commitments under the RBL Facility shall only be tied to the pro rata reduction
of the Borrowing Base attributable to the RBL Facility)) and the Term Loans in a
pro rata amount based on the then-outstanding principal amounts of the Revolving
Loans and the Term Loans (with any Borrowing Base Deficiency that remains after
applying such proceeds to be addressed as required herein for Mandatory
Prepayments). Additionally, any Borrowing Base Deficiency resulting from a
voluntary termination of commitments shall be required to be eliminated within
one (1) business day of the date of such termination.

 

 

 

Voluntary Prepayments:

 

Voluntary reductions of the unutilized portion of the RBL Facility commitments
and voluntary prepayments of borrowings under the RBL Facility will be permitted
at any time, in minimum principal amounts of $500,000 or increments of $100,000
in excess thereof, without premium

 

9

--------------------------------------------------------------------------------


 

 

 

or penalty, subject to reimbursement of the Lenders’ redeployment costs in the
case of a prepayment of LIBOR borrowings other than on the last day of the
relevant interest period.

 

 

 

 

 

The documentation in respect of the Term Loan (the “Term Loan Documents”;
together with the RBL Documents, the “Loan Documents”) shall provide that
Reorganized Midstates shall not be permitted to prepay the Term Loan so long as
the Commitment under the RBL Facility shall remain in effect.

 

 

 

Conditions to Borrowings:

 

The making of each extension of credit under the RBL Facility shall be
conditioned upon (a) the accuracy of representations and warranties set forth in
the RBL Loan Documents in all material respects (without duplication of any
materiality standard), (b) delivery of a customary borrowing notice and (c) the
absence of defaults or events of default at the time of, and after giving effect
to the making of, such extension of credit.

 

 

 

Representations and Warranties:

 

The Loan Documents shall include usual and customary representations and
warranties, including: existence and organizational status; power and authority;
qualification; execution, delivery and enforceability; compliance with laws;
with respect to the execution, delivery and performance, no violation of, or
conflict with, law, charter documents or material agreements; litigation; margin
regulations; material governmental approvals and other consents with respect to
the execution, delivery and performance of the RBL Facility; Investment Company
Act; PATRIOT Act; absence of undisclosed liabilities; accuracy of disclosure and
financial statements; no material adverse effect; no defaults; insurance; taxes;
ERISA; subsidiaries; creation and perfection of security interests (including
compliance with collateral coverage ratio); environmental laws; properties;
subsidiaries and equity interests; sanctions laws; direct benefit; and
consolidated closing date solvency; gas imbalances; marketing of production;
hedge agreement; and other representations and warranties deemed appropriate by
the Agent and the Lenders; subject, in the case of each of the foregoing
representations and warranties, to qualifications and limitations for
materiality to be agreed.

 

 

 

Affirmative Covenants:

 

The Loan Documents shall include usual and customary affirmative covenants,
including: (i) delivery of annual, quarterly, and monthly financial statements
and other information, with annual financial statements to be accompanied by an
audit opinion from nationally recognized auditors that is not subject to
qualification as to “going concern” or the scope of such audit (other than any
“going concern” qualification as a result of impending maturity of the Revolving
Loans or Term Loans); with the delivery of Reserve Reports, financial
projections (presented on a semi-annual basis) for the then immediately
following one (1) year period; (ii) compliance certificates, other certificates
and other information; (iii) delivery of notices of defaults and certain
material events; (iv) inspections (including books and records); (v) maintenance
of organizational existence and rights and privileges; (vi) maintenance of

 

10

--------------------------------------------------------------------------------


 

 

 

insurance; (vii) payment of taxes and other obligations; (viii) corporate
franchises; (ix) compliance with laws (including environmental laws);
(x) maintenance of properties; (xi) operations; (xii) additional guarantors and
collateral; (xiii) satisfactory title opinions or other title information with
respect to at least 80% of the total value of proved oil and gas properties in
the Reserve Report that are mortgaged as Collateral; (xiv) use of proceeds;
(xv) sanctions laws; (xvi) further assurances on collateral matters; and
(xvii) reserve reports, subject, in the case of each of the foregoing covenants,
to exceptions and qualifications to be agreed.

 

 

 

 

 

In addition, Reorganized Midstates shall provide:                     
(i) monthly operations/business plan updates; (ii) updated ARIES database
semi-annually; (iii) thirteen (13) week cash flow (including sources and uses)
and a variance against prior periods, updated monthly (which reporting
requirement shall be eliminated from and after the date that notice is given to
Reorganized Midstates on or about April 1, 2018 of the Spring 2018 Borrowing
Base redetermination (the “April 2018 Notice Date”).

 

 

 

Negative Covenants:

 

The Loan Documents shall include usual and customary negative covenants,
including limitations on (i) the incurrence or maintenance of debt; (ii) the
incurrence or maintenance of liens; (iii) fundamental changes; (iv) asset sales
or early monetization or early termination of any hedge or swap positions relied
on by the Lenders in determining the Borrowing Base; (v) investments;
(vi) dividends or distributions on, or redemptions of, capital stock of the
Borrower; (vii) amendments of material debt documents (if any) and prepayments
or redemptions in respect thereof; (viii) negative pledges and limitations
subsidiary distributions; (ix) commodity hedging (with non-speculative commodity
hedging permitted with respect to aggregate notional volumes of oil, gas and
NGLs (calculated separately) hedged on a monthly basis not to exceed 75% of
reasonably anticipated production (based on the most recently delivered Reserve
Report, as adjusted in good faith to account for updated information) of oil,
gas and NGLs, respectively, for any month (measured as of each date any such
commodity hedging transaction is entered into); provided that no commodity
hedging shall be permitted for any month more than 48 months following the date
any commodity hedging transaction is entered into); (x) transactions with
affiliates; (xi) change in nature of business; (xii) gas imbalances, take-or-pay
or other prepayments; and (xiii) use of proceeds.

 

 

 

 

 

The Loan Documents shall also contain a negative covenant concerning the effect
upon hydrocarbon production from any regulatory curtailment of the Credit
Parties’ ability to dispose of salt water in the State of Oklahoma arising from
the effect of any such regulation by the Oklahoma Corporation Commission (the
“Curtailment Covenant”). A breach of the Curtailment Covenant shall occur if a
Negative Effect (defined below) upon the hydrocarbon production volumes of the
Credit Parties results, in whole or in part, from any curtailment of salt-water
disposal operations in the State of Oklahoma imposed by any regulatory body,
including but not limited to the Oklahoma Corporation Commission, regardless of
whether the imposition of such curtailment

 

11

--------------------------------------------------------------------------------


 

 

 

results from any negotiation, mandate, exercise of regulatory authority, or
judicial order or enforcement. A negative effect (the “Negative Effect”) occurs
when the Credit Parties fail to achieve the projected hydrocarbon production
levels set forth in the Reorganized Midstates’ Business Plan (a copy of which
shall be attached as an exhibit to the RBL Loan Documents, the “Business Plan”)
as a result of the effect of any regulatory curtailment on the Credit Parties’
ability to dispose of salt water in the State of Oklahoma at any point prior to
the Commitment Termination Date by an amount more than 10.0% lower than the
projected sixty (60) day rolling average of hydrocarbon production levels, as
measured each two-month period by looking at hydrocarbon production for the
prior sixty (60) day period. In the event the Curtailment Covenant is breached
(i) prior to April 1, 2018, a Borrowing Base redetermination shall occur
promptly thereafter, notwithstanding any other limits on unscheduled
redetermination or (ii) after April 1, 2018, Reorganized Midstates shall provide
prompt written notice thereof to the Agent and the Agent shall reserve all
rights to request an unscheduled redetermination under the terms of the Loan
Documents.

 

 

 

Financial Covenants:

 

The Loan Documents shall contain the following financial covenants:

 

 

 

 

 

Leverage Ratio. As of the last day of any fiscal quarter, commencing
December 31, 2016 through the fiscal quarter ended March 31, 2018, the ratio of
Total Indebtedness to EBITDA for the trailing four fiscal quarters shall not
exceed 2.25:1.00; provided that Total Indebtedness and EBITDA (i) for the fiscal
quarter ended December 31, 2016, shall be equal to Total Indebtedness and
EBITDA, respectively, for the fiscal quarter ending on such date multiplied by
4, (ii) for the fiscal quarter ended March 31, 2017, shall be equal to Total
Indebtedness and EBITDA, respectively, for the two fiscal quarters ending on
such date multiplied by 2 and (iii) for the fiscal quarter ended June 30, 2017,
shall be equal to Total Indebtedness and EBITDA, respectively, for the three
fiscal quarters ending on such date multiplied by 4/3. As of the last day of any
fiscal quarter, commencing June 30, 2018, the ratio of Total Indebtedness to
EBITDA for the trailing four fiscal quarters shall not exceed 3.00:1.00.

 

 

 

 

 

Interest Coverage. As of the last day of any fiscal quarter, commencing
December 31, 2016, the ratio of EBITDA to Interest Expense for the trailing four
fiscal quarters shall not less than 3.00:1.00; provided that EBITDA and Interest
Expense (i) for the fiscal quarter ended December 31, 2016, shall be equal to
EBITDA and Interest Expense, respectively, for the fiscal quarter ending on such
date multiplied by 4, (ii) for the fiscal quarter ended March 31, 2017, shall be
equal to EBITDA and Interest Expense, respectively, for the two fiscal quarters
ending on such date multiplied by 2 and (iii) for the fiscal quarter ended
June 30, 2017, shall be equal to EBITDA and Interest Expense, respectively, for
the three fiscal quarters ending on such date multiplied by 4/3.

 

 

 

 

 

Capital Expenditures. Beginning with the quarter ended December 31, 2016,
Capital Expenditures shall be capped at (a) for the 6 months

 

12

--------------------------------------------------------------------------------


 

 

 

ending December 31, 2016, $50,000,000, (b) for the fiscal year ending
December 31, 2017, $81,000,000, (c) for the fiscal year ending December 31,
2018, $85,000,000 and (d) for the fiscal year ending December 31, 2019,
$78,000,000; provided, however, that Capital Expenditures in an aggregate amount
up $10,000,000 and used solely for purposes of mitigating the consequences of a
regulatory curtailment issued by the Oklahoma Corporation Commission shall not
be included for purposes of calculating Capital Expenditures for purposes of the
covenant.

 

 

 

 

 

If the amount of Capital Expenditures in the Company’s Business Plan (a) for the
6 months ending December 31, 2016 is greater than the amount of Capital
Expenditures actually made in such six month period (the amount by which such
Capital Expenditures in the Company’s Business Plan for such six month period
exceeds the actual amount of Capital Expenditures for such six month period in
an aggregate amount up to $10,000,000, the “Initial Excess Amount”) or (b) for
any Fiscal Year is greater than the amount of Capital Expenditures actually made
in such Fiscal Year (the amount by which such Capital Expenditures in the
Company’s Business Plan for such Fiscal Year exceeds the actual amount of
Capital Expenditures for such Fiscal Year in an aggregate amount up to
$10,000,000, the “Excess Annual Amount” and, together with the Initial Excess
Amount, the “Excess Amount”), then the Excess Amount (such amount, the
“Carry-Over Amount”) may be carried forward to the next succeeding Fiscal Year
(the “Succeeding Fiscal  Year”); provided, that the Carry-Over Amount applicable
to a particular Succeeding Fiscal Year may not be carried forward to another
Fiscal Year. Capital Expenditures made by the Credit Parties in any Fiscal Year
shall be deemed to reduce (x) first, the Carry-Over Amount, and (y) then, the
amount provided for above for such Fiscal Year.

 

 

 

Minimum Liquidity:

 

On the Plan Effective Date, Reorganized Midstates shall fund a cash collateral
account which shall be maintained at the Agent (the “Cash Collateral Account”)
in an amount equal to $40,000,000. The documentation with respect to the Cash
Collateral Account shall be acceptable to the Agent in its sole discretion.
Reorganized Midstates shall have no authority to access funds in the Cash
Collateral Account until the April 2018 Notice Date (after which, so long as no
Borrowing Base Deficiency then exists, Reorganized Midstates will have
unfettered access to the funds but subject to ongoing control); provided,
however, that either Reorganized Midstates or the Required RBL Lenders may at
any time, direct the Agent to apply all, but not less than all, of the funds in
the Cash Collateral Account to the repayment of the Revolving Loans. In the
event that Reorganized Midstates or the Required RBL Lenders directs the Agent
to repay the Revolving Loans with funds in the Cash Collateral Account (such
amount, the “Released Funds”), then from such date until the April 2018 Notice
Date, notwithstanding the amount of the Commitment, Availability shall in no
event exceed (i) the aggregate principal amount of Revolving Loans outstanding
on the Plan Effective Date, less (ii) the Released Funds. For the avoidance of
doubt, following

 

13

--------------------------------------------------------------------------------


 

 

 

the April 2018 Notice Date, Availability shall be determined in accordance with
the terms and provisions of the Loan Documents.

 

 

 

 

 

From and after the April 2018 Notice Date, the Credit Parties shall maintain at
all times minimum Liquidity (cash and cash equivalents plus Availability) equal
to 20% of the then-existing Borrowing Base.

 

 

 

Events of Default:

 

The Loan Documents shall include usual and customary defaults and events of
default with thresholds and grace periods to be agreed by the Agent and the
Lenders, including: (i) nonpayment of principal, interest or other amounts;
(ii) violation of covenants; (iii) incorrectness of representations and
warranties in any material respect; (iv) cross default and cross acceleration to
material indebtedness; (v) bankruptcy of a Credit Party; (vi) material monetary
judgments; (vii) material ERISA events; (viii) actual or asserted invalidity of
material guarantees or security documents; and (ix) change of control.

 

 

 

Cost and Yield Protection:

 

The RBL Loan Documents shall contain customary provisions (i) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law and from the
imposition of or changes in withholding or other taxes and (ii) indemnifying the
Lenders for “breakage costs” incurred in connection with, among other things,
any prepayment of a LIBOR loan on a day other than the last day of an interest
period with respect thereto. The Dodd-Frank Wall Street Reform and Consumer
Protection Act and Basel III (and all requests, rules, guidelines or directives
relating to each of the foregoing or issued in connection therewith) shall be
deemed to be changes in law regardless of the date enacted, adopted or issued.
The RBL Loan Documents shall contain “EU Bail-In” protections.

 

 

 

Expenses and Indemnification:

 

Reorganized Midstates shall pay (i) all reasonable and documented out-of-pocket
expenses of the Agent associated with the preparation, execution, delivery and
administration of the loan documentation and any amendment or waiver with
respect thereto (including the reasonable fees, disbursements and other charges
of counsel and financial advisors) and (ii) all out-of-pocket expenses of the
Agent and the Lenders (and their affiliates and their respective officers,
directors, employees, advisors and agents) (including the reasonable and
documented fees, disbursements and other charges of legal counsel and financial
advisors) in connection with the enforcement of the Loan Documents, including
pursuing remedies in respect thereof.

 

 

 

 

 

The Agent and the Lenders (and their affiliates and their respective officers,
directors, employees, advisors and agents) will have no liability to the Credit
Parties, and will be indemnified and held harmless against, any loss, liability,
cost or expense incurred in respect of the financing contemplated hereby or the
use or the proposed use of proceeds thereof; provided that the foregoing will
not, as to any indemnified person, apply to losses, claims, damages, liabilities
or related expenses to the extent they are found by a final, non-appealable
judgment of a court of

 

 

 

 

14

--------------------------------------------------------------------------------


 

 

 

competent jurisdiction to (i) arise or result from (A) the willful misconduct,
bad faith or gross negligence of such indemnified person or (B) a breach in bad
faith of the funding obligations of such indemnified person, or (ii) have not
resulted from an act or omission by you or any of your affiliates and have been
brought by an indemnified person against any other indemnified person (other
than any claims against Agent in its capacity as such).

 

 

 

Closing Conditions:

 

The closing shall be conditioned upon satisfaction (or waiver by the Lenders) of
conditions precedent usual for facilities and transactions of this type, but in
any event on or before          , 2016, including, without limitation, the
following (the date upon which all such conditions precedent shall be satisfied,
the “Closing Date”):

 

 

 

 

 

(i)                       The Loan Documents shall contain the terms set forth
in this Term Sheet and shall contain representations, warranties, covenants and
events of default customary for financings of this type and other terms deemed
appropriate by and acceptable to the Borrower, the Agent and the Lenders;

 

 

 

 

 

(ii)                    The Agent and each Lender shall be satisfied that the
disclosure statement filed in accordance with Section 1125 of the Code (the
“Disclosure Statement”) with respect to the Plan of Reorganization does not
contain any materially inaccurate information (or fail to disclose material
information) and that there are no material administrative expenses, priority
tax claims, reclamation claims, general unsecured claims or other claims that
have not been disclosed or estimated in the Disclosure Statement;

 

 

 

 

 

(iii)                 The Plan of Reorganization, and all orders of the
Bankruptcy Court, including, without limitation, the confirmation order entered
in connection with the Plan of Reorganization (the “Confirmation Order”) shall
be in form and substance satisfactory to each of the Agent and each Lender and
shall be final and non-appealable and in full force and effect and shall not
have been stayed, reversed, vacated or otherwise modified in a manner material
and adverse to interests of the Agent and the Lenders or otherwise contrary to
this Term Sheet;

 

 

 

 

 

(iv)                The Plan Effective Date shall have occurred, all conditions
precedent to the effectiveness of the Plan of Reorganization shall have been
fulfilled or waived as permitted therein, including, without limitation, the
execution, delivery and all transactions contemplated in the Plan of
Reorganization or in the Confirmation Order to occur on the effective date of
the Plan of Reorganization shall have been substantially consummated in
accordance with the terms thereof and in compliance with applicable law,
Bankruptcy Court and regulatory approvals;

 

 

 

 

 

(v)                   The Agent shall have received satisfactory evidence as to
the payment in full on the Plan Effective Date of all material

 

15

--------------------------------------------------------------------------------


 

 

 

administrative expense claims, priority claims and other claims required to be
paid upon the Plan Effective Date;

 

 

 

 

 

(vi)                The execution and delivery of the Loan Documents, including
security agreements, mortgages, deeds of trust, control agreements, any stock
certificates and UCC and real property filings and (ii) delivery of customary
legal opinions, customary insurance certificates, lien searches, customary
officer’s closing certificates, organizational documents, customary evidence of
authorization and good standing certificates in jurisdictions of
formation/organization;

 

 

 

 

 

(vii)             All governmental and third party consents and approvals
necessary in connection with the Loan Documents and the transactions
contemplated thereby shall have been obtained and shall remain in effect; and no
law or regulation shall be applicable in the judgment of the Agent that prevents
the RBL Facility, the Term Loan or the transactions contemplated thereby;

 

 

 

 

 

(viii)          All representations and warranties in the Loan Documents shall
be true and correct in all material respects (without duplication of any
materiality standard);

 

 

 

 

 

(ix)                All fees required to be paid on the Closing Date and all
reasonable out-of-pocket expenses required to be paid on the Closing Date in
connection with the RBL Facility and the Term Loan, including the fees and
expenses of the Agent’s legal counsel and financial advisors, including Mayer
Brown LLP and FTI, respectively, shall have been paid in full; and

 

 

 

 

 

(x)                   Customary releases shall have been granted to the Lenders,
and their customary related and representative parties, under the Plan of
Reorganization.

 

 

 

Miscellaneous:

 

The Loan Documents may contain other terms and conditions that are customary of
agreements of this nature.

 

 

 

Governing Law and Forum:

 

State of New York.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF TRANSFER AGREEMENT FOR CONSENTING PARTIES

 

This Transfer Agreement to the Plan Support Agreement, dated as of [April     ,]
2016 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among Midstates Petroleum Company, Inc. and Midstates
Petroleum Company LLC (together, the “Company”), and the other parties signatory
thereto (together with their respective successors and permitted assigns, the
“Consenting Parties,” and each, a “Consenting Party”) is executed and delivered
by [                      ] (the “Joining Party”) as of [               ], 2016.
Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Agreement.

 

1.         Agreement to be Bound. The Joining Party hereby agrees to be bound by
all of the terms of the Agreement, a copy of which is attached to this Transfer
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
hereof). The Joining Party shall hereafter be deemed to be a “Consenting Party”
and a “Party” for all purposes under the Agreement and with respect to any and
all First Lien Claims, Second Lien Notes Claims, Third Lien Notes Claims, and/or
GUC Claims (if any) held by such Joining Party.

 

2.         Governing Law. This Transfer Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to any conflicts of law provisions which would require the application of
the law of any other jurisdiction.

 

* * * * *

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Transfer Agreement to be
executed as of the date first written above.

 

[CONSENTING PARTY]

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Principal Amount of First Lien Claims:

 

$

Principal Amount of Second Lien Notes:

 

$

Principal Amount of Third Lien Notes:

 

$

Principal Amount of 2020 Unsecured Notes:

 

$

Principal Amount of 2021 Unsecured Notes:

 

$

Principal Amount of Other GUC Claims:

 

$

 

Notice Address:

 

Fax:

Attention:

Email:

 

[Signature page to Joinder Agreement]

 

2

--------------------------------------------------------------------------------